--------------------------------------------------------------------------------

Exhibit 10.3
 

 
THIS AGREEMENT SHALL NOT BE BINDING UPON THE PORT AUTHORITY UNTIL DULY EXECUTED
BY AN EXECUTIVE OFFICER THEREOF AND DELIVERED TO THE LESSEE BY AN AUTHORIZED
REPRESENTATIVE OF THE PORT AUTHORITY




 
Lease No. ANA-170
 
Supplement No. 26
 
Newark Liberty International Airport





THIS SUPPLEMENTAL AGREEMENT (this “Agreement” or this “Supplemental Agreement”),
made as of the 10th day of July, 2010 by and between the PORT AUTHORITY OF NEW
YORK AND NEW JERSEY (hereinafter referred to as the “Port Authority”), and
CONTINENTAL AIRLINES, INC. (hereinafter called the “Lessee”),


WITNESSETH, That:




WHEREAS, the Port Authority and the Lessee heretofore entered into an agreement
of lease dated January 11, 1985, bearing Port Authority Lease number ANA-170 and
covering the letting by the Port Authority to the Lessee of certain premises at
the Newark Liberty International Airport (the “Airport”), as more fully
described therein, (said agreement of lease as amended, supplemented and
extended referred to herein as the “Lease” or the “Terminal C Lease;” and said
premises referred to herein as “Terminal C” or the “Premises”).


WHEREAS, the Port Authority and the Transportation Security Administration ( the
“TSA”)  entered into a Memorandum of Agreement Relating to Baggage Screening
Projects for Newark Liberty International Airport (“EWR”) effective September
10, 2008 [Reference No. HSTS04-08-H-CT1235] (the “MOA”) (a copy of which MOA is
attached hereto as Exhibit A), setting forth the terms and establishing the
respective cost-sharing obligations and responsibilities of the TSA and the Port
Authority with respect to the performance of the engineering, design and
integration of baggage Explosive Detection Systems (“EDS”) projects and baggage
screening system improvements at EWR (the “EWR TSA Project”).


WHEREAS, the Port Authority and the TSA also entered into a (i) Memorandum of
Agreement Relating to Baggage Screening Projects for John F. Kennedy
International Airport (“JFK”) on or about September 10, 2008 (Reference
No.HSTS04-08-H-CT1236), setting forth the terms and establishing the respective
cost-sharing obligations and responsibilities of the TSA and the Port Authority
with respect to the performance of EDS projects and baggage screening system
improvements at JFK (the “JFK TSA Project”), and (ii) Memorandum of Agreement
Relating to Baggage Screening Projects for LaGuardia Airport (“LGA”) on or about
September 10, 2008 (Reference No.HSTS04-08-H-CT1094), setting forth the terms
and establishing the respective cost-sharing obligations and responsibilities of
the TSA and the Port Authority with respect to the performance of EDS projects
and baggage screening system screening improvements at LGA (the “LGA TSA
Project”).

 
 

--------------------------------------------------------------------------------

 

WHEREAS, since the Lessee is responsible for the operation, maintenance and
management of Terminal C pursuant to the Terminal C Lease, the EWR TSA Project,
as it relates to Terminal C (the “Project”) will require the Lessee, and the
Lessee hereby agrees, to perform the scope of work, as it relates to Terminal
C,  as set forth in the MOA subject to and in accordance with all of the terms
and provisions and conditions of the MOA, the Terminal C Lease and of this
Supplemental Agreement.


WHEREAS, it is hereby acknowledged and agreed that the Lessee shall perform the
Work (as defined in Paragraph 5 below) at its sole cost and expense, subject to
the terms and conditions set forth in the MOA for payment by TSA to the Port
Authority and subject to the terms and conditions of this Supplemental Agreement
covering, among other matters, the release by the Port Authority to the Lessee
of sums, if any, paid to the Port Authority by the TSA for the Work.


WHEREAS, the Port Authority and the Lessee desire to add to the premises under
the Lease and to amend the Lease in certain other respects.


WHEREAS, unless the context clearly indicates otherwise, any term not defined
herein shall have the same meaning given to it in the Lease.


NOW, THEREFORE, the Port Authority and the Lessee, for and in consideration of
the covenants and mutual agreements hereinafter contained, hereby covenant and
agree effective as of the date hereof, as follows:


1.            (a)             Effective as of the date hereof, (which date is
sometimes hereinafter referred to as the “Additional Premises Effective Date”),
in addition to the premises heretofore let to the Lessee under the Lease, as to
which the letting shall continue in full force and effect subject to all of the
terms and conditions of the Lease, as amended,  the Port Authority hereby lets
to the Lessee and the Lessee hereby hires and takes from the Port Authority at
the Airport, for and during the remainder of the term of the letting of Area C-3
under the Lease, as herein amended, the space as shown in stipple on the drawing
attached hereto, hereby made a part hereof and marked “Exhibit A-2”, together
with all the structures, fixtures, improvements and other property of the Port
Authority located or to be located or to be constructed therein, thereon or
thereunder, to be and become a part of the premises under the Lease, the said
spaces, areas, structures, fixtures, improvements and other property being
hereinafter referred to as the “Additional Premises” or  “Area C-AP”.  The
Additional Premises shall and do hereby become a part of Area C-3 (as defined in
the Lease) of the premises for and during the residue and remainder of the term
of the letting of Area C-3 under the Lease, as herein amended, subject to and in
accordance with all of the terms, covenants, provisions and conditions of the
Lease, as herein amended. The parties hereto hereby acknowledge that the
Additional Premises constitute non-residential real property.

 
2

--------------------------------------------------------------------------------

 

(b)            The Lessee shall use the Additional Premises for the purpose of
performing the Work, as hereinafter defined in Paragraph 5 and for such other
purposes for which the premises may be used, as provided in the Terminal C
Lease, and for no other purpose whatsoever.


2.              The Port Authority shall deliver the Additional Premises to the
Lessee in its respective presently existing “as is” condition as of the date of
this Supplemental Agreement.  The Lessee acknowledges that prior to the
execution of this Supplemental Agreement, it has thoroughly examined and
inspected Additional Premises and has found them in good order and repair and
has determined them to be suitable for the Lessee’s operations therein under the
Lease. The Lessee agrees to assume all responsibility for any and all risks,
costs and expenses of any kind whatsoever, caused by, arising out of or in
connection with, the condition of the Additional Premises whether any aspect of
such condition existed prior to, on or after the Additional Premises Effective
Date, including without limitation all Environmental Requirements and
Environmental Damages, and to indemnify and hold harmless the Port Authority for
all risks, requirements, costs and expenses imposed upon or required of the Port
Authority. All the obligations of the Lessee under the Lease as hereby amended
with respect to the aforesaid responsibilities, risks, costs and expenses
assumed by the Lessee shall survive the expiration or termination of the Lease.
The Port Authority shall have no obligation under the Lease, as herein amended,
for finishing work or preparation of any portion of the Additional Premises for
the Lessee’s use.


3.             The Lessee acknowledges that it has not relied upon any
representation or statement of the Port Authority or its Commissioners,
officers, employees or agents as to the suitability of the Additional Premises
for the operations permitted thereon by the Lease, as herein amended.  Without
limiting any obligation of the Lessee to commence operations under this
Supplemental Agreement, at the time and in the manner stated elsewhere in this
Agreement, the Lessee agrees that no portion of the Additional Premises will be
used initially or at any time during the term of the letting under the Lease,
which is in a condition unsafe or improper for the conduct of the Lessee’s
operations therein under the Lease so that there is possibility of injury or
damage to life or property, and the Lessee further agrees that before any use of
the Additional Premises, it will immediately correct any such unsafe or improper
condition.  It is hereby understood and agreed that whenever reference is made
in this Supplemental Agreement to the condition of the Additional Premises as of
the Additional Premises Effective Date, the same shall be deemed to mean the
condition of the Additional Premise as of the date of this Supplemental
Agreement, and as to the improvements made and the alteration work performed
during the term of the Lease in the condition existing after the completion of
the same. Without limiting the generality of any of the provisions of the Lease,
as herein amended, or this Supplemental Agreement, the Port Authority shall not
be liable to the Lessee for any claims for loss, theft or damage involving any
property stored or placed in the Additional Premises.  All of the obligations of
the Lessee under the Lease, as herein amended with respect to the aforesaid
responsibilities, risks, costs and expenses assumed by the Lessee shall survive
the expiration or termination of the Lease.

 
3

--------------------------------------------------------------------------------

 

4.             (a)            In addition to all other rentals and charges
provided for under the Lease, as herein amended, from and after the Additional
Premises Rental Commencement Date, as hereinafter defined,  the Lessee
shall  pay to the Port Authority  a rental for Area C-AP at an annual rate
consisting of (i)  a Facility Factor consisting of the sum of Twenty Four
Thousand One Hundred Thirty Seven Dollars and No Cents ($24, 137.00), plus (ii)
the Airport Services Factor/Phase 1A Roadway, as the same shall have been
adjusted in accordance with Schedule A attached to the Lease, based upon a 2008
final Airport Services Factor/Phase 1A Roadway in the amount of Fifty Four
Thousand Seven Hundred Seventy Two Dollars and No Cents ($54, 772.00), which
annual rate shall be increased in accordance with the provisions of Subdivision
II appearing in Section 3 of Supplement No. 17 of the Lease and Schedule A.


(b)            The Lessee shall pay the rental for Area C-AP, as the same shall
have been determined based upon the aforesaid adjustments, monthly in advance on
the Additional Premises Rental Commencement Date and on the first day of each
and every succeeding month in equal installments until such time as the said
rentals for Area C-AP have been further adjusted in accordance with paragraph
(a) of this Section and Schedule A, as amended, which adjusted rentals shall
remain in effect until the next adjustment and the monthly installments payable
after each such adjustment shall be equal to one-twelfth (1/12th) of said total
annual rentals as so adjusted. If any installment of Area C-AP rental payable
hereunder shall be for less than a full calendar month, then the Area C-AP
rental payment for the portion of the month for which said payment is due shall
be the monthly installment prorated on a daily basis using the actual number of
days in that said month.


(c)            In the event the term of the letting of Area C-AP shall expire on
a day other than the last day of a month, for said month shall be the monthly
installment prorated on a daily basis using the actual number of days in the
said month.


(d)            As used herein, Additional Premises Rental Commencement Date
shall mean, the earlier of: (i) the date appearing on the certificate issued by
the Port Authority pursuant to Section 93(n)(1) of Supplement No. 17 of the
Lease; or (ii) the last day of the thirtieth month following the date upon which
the Port Authority approved the Tenant Alteration Application submitted by the
Lessee for the Project.  It is hereby understood and agreed that for purposes of
this Paragraph 4(d), any reference to “Expansion Construction Work” in Section
93(n)(1) of Supplement No. 17 to the Lease shall be deemed to be a reference to
the Work, as defined below.


(e)            (i)            In the event the Lessee shall at any time by the
provisions of this Agreement become entitled to an abatement of the annual
rental payable pursuant to subparagraph (a) of this paragraph, the Facility
Factor of the annual rental for each square foot of the premises the use of
which is denied the Lessee, shall be reduced for each calendar day or major
fraction thereof the abatement remains in effect at the daily rate of $0.0029.

 
4

--------------------------------------------------------------------------------

 

(ii)            In addition, the Airport Services Factor of the annual rental
shall be reduced for each calendar day or major fraction thereof the abatement
remains in effect, for each square foot of land the use of which is denied the
Lessee at the daily rate of $0. 0065.


5.              The Lessee hereby agrees to perform the entire scope of the
Project as set forth in Article III of the MOA, (as more particularly defined in
the Conceptual Drawings and General Scope of Work attached hereto as Exhibit B,
the “Work”). The Lessee shall perform the Work in accordance with the Tenant
Alteration Application(s), as approved by the Port Authority and in accordance
with the Port Authority’s Tenant Alteration Application requirements as they
exist as of the date hereof.  The Work shall be performed and completed by the
Lessee strictly in accordance with the Terminal C Lease, the MOA and with the
following further terms and conditions contained herein.


6.              The Lessee hereby assumes, and shall indemnify and hold harmless
the Port Authority, its Commissioners, officers, agents and employees, against
the following distinct and several risks, whether such risks arise from acts or
omissions of the Lessee, of any contractors of the Lessee, of the Port
Authority, or of third persons, or from acts of God or of the public enemy, or
otherwise, excepting only claims and demand which result solely from the willful
misconduct, or the sole negligence of the Port Authority, provided, however,
that the foregoing exception for “sole negligence” as used herein shall not
include any instance in which the Port Authority shall have relied on
information or documents provided by the Lessee or any of its contractors or
subcontractors in connection with this Supplemental Agreement or the MOA:


(a)            The risk of loss or damage to all such Work prior to the
completion thereof and the risk of loss or damage of any property of the Port
Authority or others arising out or in connection with the performance of the
Work.  In the event of such loss or damage, the Lessee shall forthwith repair,
replace and make good the Work and the property of the Port Authority or others
without cost or expense to the Port Authority;


(b)            The risk of death, injury or damage, direct or consequential, to
the Port Authority, its Commissioners, officers, agents and employees, and to
its or their property, arising out of or in connection with the performance of
the Work.  The Lessee shall indemnify the Port Authority, its Commissioners,
officers, agents and employees for all such injuries and damages, and for all
loss suffered by reason thereof;


(c)            The risk of all claims and demands, just or unjust, by the TSA,
the Government of the United States of America and third persons (including
employees, officers and agents of the Port Authority) against the Port
Authority, its Commissioners, officers, agents and employees arising or alleged
to arise out of the performance of the Work or out of any breach or other
default by Lessee of this Supplemental Agreement as it relates to the Work, or
out of any payment made or requested to be made under this Supplemental
Agreement, as it relates to the Work, or the MOA.  The Lessee shall indemnify
the Port Authority, its Commissioners, officers, agents and employees against
and from all such claims and demands, and for all loss and expenses incurred by
it and by them in the defense, settlement or satisfaction thereof, including
without limitation thereto, claims and demands for death, for personal injury or
for property damage, direct or consequential.  If so directed, the Lessee shall
at its own expense defend any suit based upon any such claim or demand (even if
such suit, claim or demand is groundless, false or fraudulent), and in handling
such it shall not, without obtaining express advance permission from the General
Counsel of the Port Authority, raise any defense involving in any way the
jurisdiction of the tribunal over the person of the Port Authority, the immunity
of the Port Authority, its Commissioners, officers, agents or employees, the
governmental nature of the Port Authority or the provision of any statutes
respecting suits against the Port Authority.

 
5

--------------------------------------------------------------------------------

 

(d)            The duties, responsibilities and obligations of the Lessee set
forth in sub-subparagraphs (a) through (c) of this Paragraph 6 shall survive
termination or expiration of the Terminal C Lease, as herein amended.


7.              The Lessee shall submit to the Port Authority for its approval
one or more Tenant Alteration Application or Applications, in the form supplied
by the Port Authority and containing such terms and conditions as the Port
Authority may include, setting forth in detail and by appropriate plans and
specifications the Work, and the manner of and time periods for performing the
same. In the event of any inconsistency between the terms of any Tenant
Alteration Application covering the Work (or portion thereof) and the terms of
this Supplemental Agreement, the terms of the Terminal C Lease, as herein
amended shall prevail and control.  The Lessee shall also comply with all
applicable governmental laws, ordinances, orders, enactments, resolutions, rules
and directives including, but not limited to, all requirements of the TSA.  The
data to be supplied by the Lessee shall describe in detail the Work.  The Lessee
shall be responsible at its sole cost and expense for retaining all
architectural, engineering and other technical consultants and services as may
be directed by the Port Authority and for developing, completing and submitting
detailed plans and specifications for the Work, including but not limited to the
Design Documents.  The plans and specifications to be submitted by the Lessee to
the Port Authority shall bear the seal of a qualified architect or professional
engineer and shall be in sufficient detail for a contractor to perform the
work.  The Lessee shall not engage any contractor or permit the use of any
subcontractor; unless and until each such contractor or subcontractor has been
approved by the Port Authority and the Lessee upon request will furnish the Port
Authority with a copy of each of its proposed contracts with its
contractors.  The Lessee shall include in any such contract or subcontract such
provisions as required by this Supplemental Agreement and also such other
provisions as the Port Authority may reasonably require.  Upon the request of
the Port Authority, the Lessee shall provide the Port Authority a copy of its
contracts and subcontracts covering the Work or any portion thereof.  The Lessee
or its contractors and subcontractors shall obtain and maintain in force such
insurance coverages and performance bonds in such amounts as the Port Authority
may specify.  All of the Work hereunder shall be done in accordance with the
said Tenant Alteration Application(s) and final plans and specifications
approved by the Port Authority and reviewed by the TSA; shall be subject to
inspection by the Port Authority and the TSA during the progress of the said
Work and after the completion thereof; and the Lessee shall redo or replace at
its own expense any of said work not done in accordance therewith, or as
otherwise required to be redone or replaced by the TSA.  Upon approval of such
plans and specifications by the Port Authority, and review thereof by the TSA,
the Lessee shall proceed diligently at is sole cost and expense to perform and
complete the Work.  Notwithstanding the foregoing or anything contained herein
to the contrary, the Port Authority shall not require Lessee to (x) make
modifications to the plans and specifications for the Project (i) so long as the
plans and specifications are comparable in size, location and general scope as
established by  the  Conceptual Drawings and General Scope of Work, approved by
the Port Authority, TSA and the Lessee and attached hereto as Exhibit B or (ii)
if the costs of the Project, other than Allowable Costs reimbursable to Lessee,
taking into account such modifications, would exceed $1,000,000.00, or (y)
engage technical consultants and services for developing, completing and
submitting detailed plans and specifications for the Work if the costs of the
Project, other than Allowable Costs reimbursable to Lessee, taking into account
the Port Authority’s requirement for Lessee to engage such consultants and
services, would exceed $100,000.00.

 
6

--------------------------------------------------------------------------------

 

8.             (a)            Without limiting any other terms, provisions and
conditions of the Terminal C Lease, as herein amended,  the Lessee understands
and agrees that it shall put into effect prior to the commencement of the Work
an affirmative action program and Minority Business Enterprise (MBE) program and
Women-owned Business Enterprise (WBE) program in accordance with the provisions
of Schedule E attached hereto and hereby made a part hereof (hereinafter
“Schedule E”); as used in Schedule E the term “construction work” shall apply to
the Work.  The provisions of said Schedule E shall be applicable to the Lessee’s
contractor or contractors and subcontractors at any tier of construction as well
as to the Lessee itself and the Lessee shall include the provisions of said
Schedule E within all of its construction contracts so as to make said
provisions and undertakings the direct obligation of the construction contractor
or contractors and subcontractors at any tier of construction.  The Lessee shall
and shall require its said contractor, contractors and subcontractors to furnish
to the Port Authority such data, including but not limited to compliance reports
relating to the operation and implementation of the affirmative action, MBE and
WBE programs called for hereunder as the Port Authority may request at any time
and from time to time regarding the affirmative action, MBE and WBE programs of
the Lessee and its contractor, contractors, and subcontractors at any tier of
construction, and the Lessee shall and shall also require that its contractor,
contractors and subcontractors at any tier of construction make and put into
effect such modifications and additions thereto as may be directed by the Port
Authority pursuant to the provisions hereof and said Schedule E to effectuate
the goals of affirmative action and MBE and WBE programs.


(b)            In addition to and without limiting any terms and provisions of
this the Terminal C Lease, as herein amended,  the Lessee shall provide in its
contracts and all subcontracts covering the Work or any portion thereof that:


(i)             The contractor shall not discriminate against employees or
applicants for employment because of race, creed, color, national origin, sex,
age, disability or marital status, and shall undertake or continue existing
programs of affirmative action to ensure that minority group persons are
afforded equal employment opportunity without discrimination.  Such programs
shall include, but not be limited to, recruitment, employment, job assignment,
promotion, upgrading, demotion, transfer, layoff, termination, rates of pay or
other forms of compensation, and selections for training or retraining,
including apprenticeships and on-the-job training;

 
7

--------------------------------------------------------------------------------

 

(ii)            At the request of either the Port Authority or the Lessee, the
contractor shall request such employment agency, labor union, or authorized
representative of workers with which it has a collective bargaining or other
agreement or understanding and which is involved in the performance of the
contract with the Lessee to furnish a written statement that such employment
agency, labor union or representative shall not discriminate because of race,
creed, color, national origin, sex, age, disability or marital status and that
such union or representative will cooperate in the implementation of the
contractor’s obligations hereunder;


(iii)           The contractor will state, in all solicitations or
advertisements for employees placed by or on behalf of the contractor in the
performance of the contract, that all qualified applicants will be afforded
equal employment opportunity without discrimination because of race, creed,
color, national origin, sex, age, disability or marital status;


(iv)           The contractor will include the provisions of subparagraphs
(b)(i) through (b)(iii) of this Paragraph 8 in every subcontract or purchase
order in such a manner that such provisions will be binding upon each
subcontractor or vendor as to its work in connection with the contract;


(v)            “contractor” as used herein shall include each contractor and
subcontractor at any tier of construction.


(c)            Notwithstanding anything to the contrary contained in the
foregoing, nothing contained in this Paragraph 8 shall be or be deemed to
operate as a waiver or release of the obligation of the Lessee to fully comply
with all of the provisions of subparagraphs (a) and (b) of this Paragraph 8 and
all of the portions of Schedule E attached to this Supplemental Agreement with
respect to the Work and with respect to any and all Tenant Alteration
Applications that are submitted by the Lessee relating to the Work or any
portion thereof subsequent to the date of this Supplemental Agreement.  The
Lessee hereby expressly agrees to comply with all of the provisions of
subparagraphs (a) and (b) of this Paragraph 8 and all of the provisions (both
Part I and Part II) of Schedule E with respect to all of the Work and all TAAs
and all contracts relating to the same.


(d)            Nothing contained herein shall release or relieve the Lessee from
any of its duties, responsibilities or obligations otherwise set forth in the
Terminal C Lease, and neither the foregoing nor anything in this Supplemental
Agreement shall be deemed to limit, diminish, waive or impair the rights and
remedies of the Port Authority, and the Port Authority shall continue to have
all rights and remedies, legal, equitable and otherwise, with respect to the
Terminal C Lease, as herein amended.

 
8

--------------------------------------------------------------------------------

 

9.              All of the Work, including workmanship and materials, shall be
of first class quality.


10             Upon completion of the Work, including successful completion of
the TSA EDS systems test under Article VII of the MOA and acceptance by the TSA
pursuant thereto, the Lessee shall supply the Port Authority with (i) as-built
plans and drawings in form and number requested by the Port Authority, and (ii)
an additional duplicate set of such “as built” drawings to be attached to the
final Certificate, as hereinafter defined, in accordance with the provisions of
Paragraph 18(a)(xv) of this Supplemental Agreement.  Notwithstanding the
submission by the Lessee to the Port Authority of the contracts to be entered
into by the Lessee or the incorporation therein of Port Authority requirements
or recommendations, and notwithstanding any rights the Port Authority may have
reserved to itself hereunder, the Port Authority shall have no liabilities or
obligations of any kind to the Lessee or to any contractors engaged by the
Lessee or to others in connection with any proposed or actual contracts entered
into by the Lessee for the Work or for any other matter in connection therewith
and the Lessee hereby releases and discharges the Port Authority, its
Commissioners, officers, representatives and employees of and from any and all
liability, claim for damages or losses of any kind, whether legal or equitable,
or from any action or cause of action arising or alleged to arise out of the
performance of any of the Work by the Lessee or pursuant to the contracts
between the Lessee and its contractors.


11.            The Lessee shall pay all claims lawfully made against it by its
contractors, subcontractors, materialmen and workmen, and all claims lawfully
made against it by other third persons arising out of or in connection with or
because of the performance of the Work; and shall cause its contractors and
subcontractors to pay all such claims lawfully made against them.  The Lessee
shall indemnify the Port Authority against all claims, damages or losses that
may arise or result therefrom, including interest thereon, and costs and
expenses including attorneys' fees and penalties or fines.  Nothing herein
contained shall be deemed to constitute consent to the creation of any lien or
claim against the Work, the Premises or the Airport, or any portion thereof, nor
to create any rights in said third persons against the Port Authority.


12.            The Lessee shall be solely responsible for obtaining the
acceptance of the TSA of the Work pursuant to Article VII of the MOA.  The
Lessee shall be solely responsible for the plans and specifications used by it,
and for the adequacy or sufficiency of such plans, specifications and all the
improvements, alterations, installations and decorations depicted thereon or
covered thereby, regardless of the consent thereto or approval thereof by the
Port Authority or the incorporation therein of any Port Authority requirements
or recommendations.  The Port Authority shall have no obligations or liabilities
in connection with the performance of the improvements, alterations, decorations
and installations constituting the Work, whether performed by the Lessee or on
its behalf, or the contracts for the performance thereof entered into by the
Lessee.  Any warranties extended or available to the Lessee in connection with
the Work shall be for the benefit of the Port Authority as well as the Lessee.

 
9

--------------------------------------------------------------------------------

 

13.           (a)            The Port Authority hereby represents that the TSA
has appropriated a total sum of Four Hundred Million Dollars and No Cents
($400,000,000.00) (the “Total TSA Funding”) for the EWR TSA Project, the JFK TSA
Project, and the LGA TSA Project, of which, One Hundred Twenty Eight Million
Dollars and No Cents ($128,000,000.00) of the Total TSA Funding has been
allocated by the TSA for the EWR TSA Project at this time.   The Port Authority
agrees that it shall not agree to an allocation or reallocation of the Total TSA
Funding such that less than Eighty Million Dollars and No Cents ($80,000,000.00)
would be available to Lessee for the TSA’s portion of the Allowable Costs
hereunder, unless the Port Authority and the Lessee, acting reasonably, agree,
in writing, that such funds would not be required to complete the Project.


(b)            In accordance with and pursuant to the provisions of Paragraph 18
of this Agreement, and provided that the Cost of the Work, as hereinafter
defined in Paragraph 17, below, performed by the Lessee is in excess of Two
Hundred Fifty Thousand Dollars and No Cents ($250,000.00) (“the Invoice
Threshold Amount”) during one or more months, the Lessee hereby agrees and
acknowledges that it shall have the right to submit with respect to such
Work,  Invoices, as defined in subparagraph (a) of said Paragraph 18, for each
month (or combination of months) for which the amount of such Work exceeds the
Invoice Threshold Amount; provided, however, with respect to the last Invoice
for the Work, the Invoice Threshold Amount shall not apply and the Lessee’s last
Invoice for the Work may be less than the Invoice Threshold Amount.


(c)            When a portion of the Work for which the Lessee is submitting an
Invoice, as defined in said Paragraph 18(a), has been completed, the Lessee
shall deliver to the Port Authority the  Invoice, as hereinafter defined in
Paragraph 18(a), to such effect signed by an authorized officer of the Lessee
and also signed by the Lessee’s licensed architect or engineer certifying that
each such portion of the Work has been performed substantially in accordance
with the approved Tenant Alteration Application(s) and the approved plans and
specifications, data and materials forming a part thereof, and the Design
Documents.  Within 30  days after the Port Authority’s receipt of an
invoice,  each such portion of the Work will be inspected by the Port Authority
and if the same has been completed as certified by the Lessee and the Lessee's
licensed architect or engineer, as aforesaid, an invoice to such effect shall be
delivered to the TSA by the Port Authority subject to the condition that, as
between the Port Authority and the Lessee, all risks thereafter with respect to
each such portion of the Work and any liability therefor for negligence or other
reason shall be borne by the Lessee, as herein provided.


(d)            When the final Invoice has been submitted by the Lessee, the
Project shall be deemed complete only upon the successful completion of the TSA
EDS systems test conducted by the TSA under Article VII of the MOA, and
acceptance of the TSA in accordance therewith.

 
10

--------------------------------------------------------------------------------

 

14.            Without limiting Paragraph 15 hereof or any other term or
provision of this Agreement or of the Terminal C Lease or the MOA, the Lessee
hereby expressly acknowledges and agrees:


(a)            that the total maximum of the costs of the Work eligible for
reimbursement to the Lessee under the MOA for federal funds is that amount
equivalent to the Project Reimbursement Amount, as hereinafter defined, paid to
the Port Authority by the TSA for Work accepted by the TSA pursuant to Articles
IV and IX of the MOA, all of which shall be computed based on the eligibility of
the project costs as set forth in Article IV of the MOA and Paragraph 16 hereof;
that said amount includes the costs of acquisition, delivery and installation of
a Checked Baggage Inspection System (“CBIS”) in Terminal C and/or modifications
to existing CBISs as well as the items listed in Article III (2) of the MOA that
the TSA will not be responsible for under the MOA. The TSA has agreed to
reimburse the Port Authority ninety percent (90%)  of the actual allowable,
allocable and reasonable costs of the Work incurred by the Lessee in the
performance and completion of the Work, including the cost of all necessary
design, supervision and construction management associated therewith, (the
“Project Reimbursement Amount”) but such Project Reimbursement Amount shall not
exceed the eligible cost of the TSA’s Performance Guidelines and Design
Standards, as reviewed and approved by the TSA.   The determination of allowable
and allocable costs will be made by the TSA in accordance with the Common Rule
and 49 CFR Part 18, and that the TSA will determine the costs that will be
eligible for reimbursement in accordance with the Common Rule and 49 CFR Part
18; that the TSA will reimburse the Port Authority on an actual expense basis
supported by one or more invoices submitted by the Port Authority in accordance
with the MOA; that all costs in excess of the Project Reimbursement Amount as
well as any costs that do not comply with the Common Rule, shall not be borne by
the TSA, unless otherwise agreed by the TSA in a modification to the MOA in
accordance with Article XII; and that should the TSA contributions of the total
amount represent more than the Project Reimbursement Amount  the Port Authority
will refund TSA the difference to achieve the Project Reimbursement Amount and
to the extent such amount in excess of the Project Reimbursement Amount has been
remitted to the Lessee by the Port Authority, the Lessee shall have the
obligation to refund such difference to the Port Authority;


(b)            that the TSA will provide maintenance, repair, and refurbishment
of EDS and ETD equipment throughout its life cycle at no cost to the Port
Authority or the Lessee; that to the extent that equipment can no longer be used
at the end of its life cycle, the TSA will provide for the removal and
disposition of the equipment at no cost to the Port Authority or the Lessee,
subject to the availability of funds; that the Lessee shall, subject  to the
Agreement and the Terminal C Lease, have the obligation to provide full ingress
and egress to the TSA and its contractors for the installation, operation,
testing, maintenance, and repair of EDS and Explosives Trace Detection  (“ETD”)
equipment at all times during the term of the letting under the Terminal C
Lease;


(c)            that except for the EDS and ETD security equipment owned by the
TSA and separately provided for use at the Airport (the “Security Equipment”),
the City of Newark or the Port Authority, as applicable, shall own and have
title to all personal property, improvements to real property, or other assets
which are acquired under the MOA, subject to and in accordance with the
provisions of the Terminal C Lease, and that it shall be the responsibility of
the Lessee, pursuant to and in accordance with the provisions of this
Supplemental Agreement and the Terminal C Lease, to operate, maintain, and if it
becomes necessary, replace, such property to support the efficient use of the
Security Equipment;

 
11

--------------------------------------------------------------------------------

 

(d)            that title to the non-security equipment such as ancillary
equipment or infrastructure that was purchased or reimbursed using Federal
funds, or installed by the TSA, or its agents or contractors at the TSA’s
expense, or by the Port Authority or its agents or contractors, or the Lessee or
its agents or contractors, will vest in the City of Newark or the Port
Authority, as applicable, upon acceptance in accordance with Article VII of the
MOA, and Paragraph 13 of this Agreement, subject to and in accordance with the
provisions of the Terminal C Lease;


(e)            that except for the responsibilities of the TSA as outlined in
Article V(A) of the MOA, the Project will be managed by the Lessee, who will
oversee, perform and complete the Work, including, but not limited to, the
responsibilities outlined in Article V(B) of the MOA as they relate to the
Project, subject to the provisions of the MOA, the Terminal C Lease and of this
Supplemental Agreement;


(f)             that the Lessee shall have the obligation to use its
commercially reasonable efforts to have the Work completed within the prescribed
costs and schedule contained in the  MOA.


15.            Without limiting any term or provision hereof, it is expressly
understood and agreed that certain obligations, duties, requirements, and
responsibilities recited, stated or otherwise described or deemed to be included
in the MOA are incorporated herein as obligations, duties, requirements and
responsibilities of the Lessee under this Supplemental Agreement, and the Lessee
hereby accepts and agrees to the same, including but not limited to the
following: the obligation to perform the obligations set forth in Article V(B)
of the MOA; the obligation to refund to the Port Authority the amount of any and
all payments required by the TSA to be refunded to the TSA by the Port Authority
pursuant Article IX of the MOA; the obligation to comply with the audit and
record-keeping provisions of Article X of the MOA; the obligation under Article
VIII of the MOA to contact the TSA Contracting Officer immediately in the event
the Lessee receives, or the Port Authority advises the Lessee that the Port
Authority has received, any communication which it interprets as a direction to
change the work addressed by the MOA, or to incur costs not covered by funding
obligated at that time and to refrain from taking any action as a result of that
communication as described in said Article VIII of the MOA; and the obligation
pursuant to Article VIII A of the MOA to inform the TSA “Contracting Officer”
(as named in the MOA) in the event the Contracting Officer Technical
Representative (the “COTR” as defined in the MOA) takes any action which is
interpreted by the Lessee, or which the Port Authority has advised the Lessee
that the Port Authority has interpreted, as a change in scope or liability of
the Port Authority or the TSA.

 
12

--------------------------------------------------------------------------------

 

The foregoing references to specific sections or provisions of the MOA shall not
limit, or be construed as limiting, the obligations, duties, responsibilities
and liabilities of the Lessee under this Supplemental  Agreement or the Terminal
C Lease.


16.            As used herein the term “Allowable Costs” shall mean the sum of
all Project Costs, as defined in Article IV of the MOA, allowable for
reimbursement by the TSA under the MOA, (which Allowable Costs, will be
determined by the TSA in accordance with the provisions of Article IV (D) of the
MOA) and shall include those costs set forth in sub-paragraphs (a) through (c)
below.  The form of payment application submitted by the Lessee to the Port
Authority for payment shall be subject to the approval of both the Port
Authority and the TSA. In the event the TSA provides an application form, such
form will be provided to the Lessee.


(a)            Engineering costs (to include design, specifications, bid
documents and contract documents) and construction supervision costs (to include
project management) and Port Authority Letter of Intent Administration Costs
(hereinafter collectively “Project Soft Costs”) and which shall not exceed 16%
of the Project Costs, unless the TSA increases such ceiling for reimbursement of
all Project Soft Costs, in which case, the Project Soft Costs shall not exceed
such increased ceiling of the Project Soft Costs;


(b)            Design costs incurred on or after October 1, 2007;


(c)            EDS in-line checked baggage construction costs, which include,
but shall not be limited to:


(i)             demolition (infrastructure or baggage system related, including
demolition of the existing system)
(ii)            Baggage Handling System (“BHS”) infrastructure upgrades,
platforms, catwalks located within the EDS screening matrix area;
(iii)           BHS: that portion located within the EDS screening matrix area,
including redesign and upgrading of conveyors to support the integration of the
screening matrix only;
(iv)           on-screen resolution (OSR) Room, Checked Baggage Resolution Area
(CBRA);
(v)            acoustical treatment in OSR and CBRA;
(vi)           electrical infrastructure (cabling, control panels) and basic
lighting fixtures for the CBIS, CBRA, and OSR:
(vii)          telephone systems/pager systems for the TSA, CBRA and OSR only;
(viii)         heating, ventilation, air conditioning (HVAC) environmental
requirements for CBIS, OSR Room, CBRA and EDS Network equipment room.
 
(d)            Project costs not considered reimbursable under the MOA include:

 
13

--------------------------------------------------------------------------------

 

(i)             employee break rooms, administrative office space and restrooms;
(ii)            aesthetic architecture enhancements;
(iii)           maintenance, repair parts or spare parts for Airport Terminal
improvements include the baggage handling conveyor components installed under
this Project;
(iv)           extended warranties beyond one (1) year;
(v)            maintenance of baggage conveyor system;
(vi)           profit or corporate G&A costs to the PANYNJ.
(viii)         costs incurred by the PANYNJ and/or designee, its contractors or
agents to perform work not allocable with the TSA approved design or TSA’s
Planning Guidelines and Design Standards for CBIS.


Notwithstanding anything contained in Paragraph 16(d) above or elsewhere in this
Agreement to the contrary, the Port Authority shall not agree with the TSA or
another party that costs which are not Allowable Costs hereunder (or costs
similar to those listed in Paragraph16(d)) are reimbursable to a party with whom
the Port Authority may enter into an agreement for the performance of the work
related to any portion of the EWR TSA Project, the JFK TSA Project, or the LGA
TSA Project, unless the Port Authority also agrees, at such time, to allow for
such costs to be reimbursable to the Lessee under the terms of this Agreement,
in which case such costs shall be considered Allowable Costs under this
Agreement and deleted from Paragraph 16(d) above.  Further, if the Port
Authority and the TSA agree that additional costs not listed in Paragraph
16(a)-(c) above are Allowable Costs, then such costs shall be reimbursable to
the Lessee and considered “Allowable Costs” under this Agreement.


17.            It is specifically understood and agreed that notwithstanding
anything to the contrary herein, all costs and expenses of the Work (the “Cost
of the Work”) shall be borne fully and solely by the Lessee without
reimbursement or payment by the Port Authority except to the extent federal
funds have been paid to the Port Authority by the TSA and except to the extent
provided for herein with respect to, and properly includable in, the Cost of the
Work, and also subject to the limitations set forth in Paragraph 18 of this
Supplemental Agreement, and Articles IV and IX of the MOA.


18.            Except as hereinafter provided in Paragraph 18(f), if, and only
if, and to the extent the Port Authority receives payment from the TSA for the
Work, or a portion or portions thereof, pursuant to Article IX of the MOA, the
Port Authority shall reimburse the Lessee for the Cost of the Work for the
applicable portion of the Work from the federal funds paid by TSA pursuant to
the MOA in accordance with the following:


(a)            After completion of each portion the Work for which the Lessee is
seeking reimbursement in excess of the Threshold Invoice Amount, the Lessee
shall deliver to the Port Authority an invoice with respect to each such portion
of the Work, and each such invoice shall be signed by a responsible fiscal
officer of the Lessee, sworn to before a notary public and which shall set forth
a representation by the Lessee that it will apply the reimbursement payment made
by the Port Authority from the federal funds received by the Port Authority from
the TSA only to the Cost of the Work applicable to that portion of the Work, and
for no other purpose or purposes whatsoever, and shall contain and have attached
thereto all of the invoices and other documentation and items required to be
attached thereto as described in this Paragraph 18, and under Article IX of the
MOA (each such invoice being hereinafter referred to as the “Invoice”).  In
addition, and without limiting any other requirements of this Paragraph 18, each
Invoice,

 
14

--------------------------------------------------------------------------------

 

(i)             shall contain the Lessee’s certification as to each of the
amounts, payments and expenses and costs contained therein and that the same
constitute the final statement of the Cost of the Work with respect to the
portion of the Work covered by such Invoice  in accordance with and as described
and defined in Paragraph 12 above;


(ii)            shall also have attached thereto reproduction copies or
duplicate originals of the invoices of the independent contractors of the Lessee
for the Cost of the Work that has been incurred and paid by the Lessee, and for
such invoices an acknowledgment by the said independent contractors of the
receipt by them of such amounts and payments, and such invoices shall also
conform with all of the requirements set forth in Article IXof the MOA;


(iii)           shall contain the Lessee's certification that the Work or
portion of the Work for which payment is requested has been accomplished and
that the amounts requested have been paid to the Lessee's contractors, and,
subject to the concurrence of the Port Authority, that said work is in place and
has a value of not less than the amount(s) requested to be paid to the Lessee by
the Port Authority;


(iv)           shall set forth the total cumulative payments made by the Lessee
as aforesaid from the commencement of the Work to the date of the Invoice;


(v)            shall set forth by itemization and reference to each contract,
and cumulatively the amounts of retainage, if any with specific identification
as to the applicable contract;


(vi)           shall contain the Lessee’s certification that the entire and
complete Cost of the Work for the portion of the Work covered by such Invoice
has been paid by the Lessee; that there are no outstanding liens, mortgages,
conditional bills of sale, or other encumbrances of any kind with respect to the
Work; and that to Lessee’s knowledge there are no unpaid claims of any kind
whatsoever with respect thereto, except any unpaid claims being contested by the
Lessee or its contractors in good faith and by appropriate proceedings.


(vii)          shall contain a certification by the Lessee that the portion of
the Work covered by the Invoice has been performed and completed strictly in
accordance with the terms of this Supplemental Agreement, the Terminal C Lease,
the Tenant Alteration Applications and the MOA;

 
15

--------------------------------------------------------------------------------

 

(viii)         shall have attached thereto accurate, readable and complete
copies of all change estimates, change orders, extra work authorizations, design
change authorizations, purchase orders in connection with the Work or portion of
the Work, as applicable;


(ix)           shall have attached thereto true copies of any and all reports
and schedules of any type submitted or kept, or required to be submitted or
kept, by the Lessee or any contractor, architect, engineer or other consultant
of the Lessee;


(x)            shall also contain such further information and documentation
with respect to the Cost of the Work, as the TSA at any time and from time to
time may require;


(xi)           shall have attached thereto true copies of the items described in
subparagraph (b) below and required under the last sentence of subparagraph (b),


(xii)          only as it relates to Lessee’s last and final Invoice for the
Work, shall contain the Lessee’s certification that the portion of the Work
covered by the Invoice, together with the portions of the Work previously
covered by all previous Invoices, have been successfully completed and accepted
by the TSA pursuant to Article VII of the MOA, as applicable, and Paragraph 13
above and has been installed in accordance with the TSA Checked Baggage
Inspection system Performance Criteria and technical specifications for the EDS
baggage screening equipment;


(xiii)         shall contain the Lessee’s certification that the Invoice
conforms with the Common Rule and 49 CFR Part 18; and


(xiv)         shall contain the Lessee’s certification and warranty that the
Invoice is complete and proper for delivery by the Port Authority to TSA for
purposes of payment by TSA to the Port Authority of federal funds under Article
IX of the MOA, and that the Invoice is in accordance with all of the
requirements and provisions of the MOA and all applicable governmental
regulations.


(xv)          shall have attached thereto a duplicate set of "as built" drawings
for the entire work, in accordance with Paragraph 10 above, when the portion of
the Work covered by the final Invoice submitted by the Lessee has been
successfully completed and accepted by the TSA and the Port Authority pursuant
to Article VII of the MOA and Paragraph 10 above.


(b)            In addition to and without limiting any term or provision of the
Terminal C Lease, it is hereby expressly agreed that the Port Authority shall
have, and the Lessee hereby conveys to the Port Authority all rights, titles or
interests of the Lessee in and to the full and unrestricted ownership, free and
clear of any and all security interests, liens, or other encumbrances, and all
proprietary rights and interests in and to all documents produced for the design
and construction of the Work; and each and every portion thereof, including
without limitation drawings and specifications, work product, and the like,
(including such which are or are to become the property of any “Owner” named as
such in such a contract or other agreements), upon any payment made hereunder or
otherwise therefor, or upon such earlier time or times as may be provided under
the applicable contract(s)or other agreement(s), by the Port Authority for any
item of the Work or applicable portion thereof, and each contract, purchase
order, consultant agreement, architectural agreement, or any other type of
agreement entered into by or on behalf of the Lessee for the Work, or of any
portion thereof, shall reflect and or provide for the foregoing, except for any
contract, purchase order, consultant agreement, architectural agreement, or any
other type of agreement entered into by or on behalf of the Lessee for the Work,
prior to the date of this Supplemental Agreement.  It is further hereby
expressly agreed that if the applicable contract or other agreement gives to the
Lessee any such rights of ownership that the same shall be deemed given to the
Port Authority automatically without the requirement for any execution of any
further documentation.  The Lessee shall and hereby agrees, without limiting the
foregoing, to execute any and all documents which may be required by the Port
Authority to transfer or evidence such ownership and proprietary rights of the
Port Authority.

 
16

--------------------------------------------------------------------------------

 

(c)            In addition to and without limiting the foregoing, and in
addition to  any and all other information required to be submitted pursuant to
Section 2, as applicable, and to Section 23 of the Terminal C Lease, as herein
amended, the Lessee shall immediately furnish to the Port Authority information
concerning budget, costs, costs estimates, timing and scheduling of construction
of the Work and each portion of the Work (and any other information concerning
the Work or any Invoice given in respect thereof), as may be reasonably
requested by the Port Authority at any time and from time to time with respect
to the Cost of the Work, including, but not limited to, the following:


(i)             Reports of the construction manager hired by the Lessee and
reports of the Lessee's architect, which reports must contain reports as to
activity conducted in connection with the Work on a continuing basis from the
commencement of the Work to the date of submission;


(ii)            A certification signed by the Lessee's licensed architects or
licensed professional engineers that each portion of the Work is in compliance
with the plans and specifications therefor as approved by the TSA and the Port
Authority;


(iii)           Accurate, readable and complete copies of all change estimates,
change orders, extra work authorizations, design change authorizations, and
purchase orders in connection with the Work,
 
(iv)           True copies of any and all reports and schedules of any type
submitted or kept, or required to be submitted or kept, by the Lessee or any
contractor, architect, engineer or other consultant of the Lessee; and

 
17

--------------------------------------------------------------------------------

 

(v)            True copies of any and all of the items described in and required
under subparagraph (c) above.


(d)            (i)            Within thirty (30) days after the delivery by the
Lessee to the Port Authority of a duly and properly submitted Invoice, provided
that such Invoice is complete and proper in form and content for submission to
TSA in accordance with Article IX of the MOA the Port Authority will use
commercially reasonable efforts to submit the Invoice to TSA, accompanied by the
appropriate Port Authority invoices based on the Invoice pursuant to the MOA,
and with respect to the final Invoice, together with the “as built” drawings and
documentation to be provided by the Lessee.  In the event the Port Authority
determines that the Invoice is not in form and content complete or proper for
delivery to TSA, the Port Authority shall promptly so notify the Lessee.


(ii)            Within thirty (30) days) after the Port Authority has received
payment from TSA of federal funds for the portion of the Work covered by the
Invoice  pursuant to Article IX of the MOA, the Port Authority will make payment
to the Lessee of the amounts paid by the Lessee for the Cost of the Work as
certified in, and for the portion of the Work covered by, such Invoice, subject
to the limitations stated in Article IX of the MOA including, but not limited to
the  retainage by the TSA of Ten Percent (10%) of each Invoice submitted by the
Lessee until the baggage screening system has successfully passed the TSA EDS
systems test and defects, if any, have been corrected, as set forth in Article
VII of the MOA, and including, but not limited to, the limitations and
conditions set forth in subparagraphs (a) through (c) above, in this
subparagraph (d), and subparagraphs (e) and (f) below (each such amount for each
portion of the Work for which an Invoice is submitted, the “Reimbursement
Amount”).  It is understood that in the event the Port Authority receives any
notice or instruction from the TSA directing against all or a portion of a
payment to the Lessee, the Port Authority shall not make all or a portion, as
applicable, of such payment to the Lessee, of the Cost of the Work.  For the
avoidance of doubt, only the TSA shall withhold retainage in respect of the
Invoices; provided, however, nothing contained herein shall preclude the Lessee
from withholding retainage from its contractor(s).


(iii)           It is hereby agreed and understood that in paying the
Reimbursement Amount the Port Authority shall be relying on the truth and
accuracy of each of the Invoices and the Lessee’s certifications and
representations therein.  No such payment by the Port Authority of the
Reimbursement Amount shall constitute any waiver of claims or release by the
Port Authority against the Lessee or any of its contractors, subcontractors,
architects or others, nor any waiver of the Port Authority’s rights of audit and
inspection, nor any waiver of any other rights or remedies, legal or equitable,
of the Port Authority.


(e)            (i)            Notwithstanding anything to the contrary contained
herein, in the event the Lessee shall be in default under any term or provision
of this Supplemental Agreement with respect to the Project, the Port Authority
shall have the right, in its discretion, which shall not be exercised in an
arbitrary or capricious manner, to withhold payment to the Lessee until such
default is fully cured to the satisfaction of the Port Authority, unless such
withholding is prohibited by federal law or by the TSA, in which case the Port
Authority shall not exercise such right to withhold; provided, that, if the
amount to be withheld is associated with the default, such amount shall be based
on a good faith estimate by the Port Authority of its exposure resulting from
such default; provided, further, no payment or withholding of a payment shall be
or be deemed to have waived any rights of the Port Authority with respect to the
termination of the Terminal C Lease or to a default by the Lessee under any term
or provision thereof or to the withholding or payment of future payments.

 
18

--------------------------------------------------------------------------------

 

(ii)            In addition to and without limiting the foregoing provisions and
without limiting or impairing or waiving any other right or remedy of the Port
Authority under this Supplemental Agreement or the Terminal C Lease, or
otherwise, the Port Authority shall have the right, in its discretion, which
shall not be exercised in an arbitrary or capricious manner, to withhold from
the Reimbursement Amount the amounts of any or all items contained in the
Invoice in any one or more of the following events or upon any of the following
bases relating to the Work (it being agreed, however, that the amount of any
such withholding shall be estimated in good faith by the Port Authority to be
the exposure to the Port Authority associated with such item or items and that
any amount withheld shall be released to the Lessee when such item or items have
been resolved to the satisfaction of the Port Authority, which determination
shall not be exercised in an arbitrary or capricious manner), and the Port
Authority shall notify the Lessee of the same and the basis therefor:


(1)            Any contractor or other person included or covered by the Invoice
is in default or under a notice of termination with respect to its contract or
agreement, or has not complied with all of the applicable terms or provision of
its contract or agreement;


(2)            The Invoice, or any of the certifications and documentation and
other items required to be contained therein, attached thereto or submitted
therewith is not in accord with the terms of this Supplemental Agreement, the
Terminal C Lease, or the applicable contract, or is not complete or is otherwise
improper or inadequate, or the same fails to include or omits required items;


(3)            Inadequate or defective work or work not in accordance with this
Supplemental Agreement, the Terminal C Lease or the approved Tenant Alteration
Applications or the approved plans and specifications, or materials and
equipment are not properly stored or protected;


(4)            Claims related to the Work made by the Port Authority, the TSA,
the Government of the United States of America or a qui tam person (as defined
in Paragraph 36(a)(2)(i) of this Supplemental Agreement) against a contractor
included in such Invoice which are outstanding;


(5)            Failure of the Lessee to make payments to the contractor in
connection with the Work;

 
19

--------------------------------------------------------------------------------

 

(6)            Work not performed but which was included in the Invoice;


(7)            Any notice, claim or allegation made by any governmental
authority of violation or non-compliance by the Lessee of any Environmental
Requirements with respect to the Work or any portion thereof;


(8)            Materials or supplies delivered to Terminal C but not
incorporated in the realty; and


(9)            Any contents of the Certificate not substantiated by any Port
Authority inspection or audit (but the Port Authority shall have no obligation
to conduct any such inspection or audit).


(f)            The entire obligation of the Port Authority under this
Supplemental Agreement to reimburse the Lessee for the Cost of the Work is
conditioned upon the payment to the Port Authority by TSA pursuant to the MOA of
the Cost of the Work and conditioned upon the prior payment to the Port
Authority of the Cost of the Work or portion of the Work  to be reimbursed, and
shall be limited in amount to the actual amount received by the Port Authority
from the TSA under Article IV of the MOA; and the total Reimbursement Amount for
the Work and all portions of the Work shall not in any event exceed the Project
Reimbursement Amount.  The said obligation of the Port Authority to pay each
Reimbursement Amount and the Project Reimbursement Amount  to the Lessee is also
expressly conditioned on the authorization by the Lessee, hereby given, to the
Port Authority for the submission by the Port Authority to the TSA of each
Invoice for purposes of payment by the TSA of federal funds for the Cost of the
Work and as to each portion of the Work, and on the warranty by the Lessee to
the Port Authority that each such Invoice is proper and complete for such
purposes.  Notwithstanding anything to the contrary contained in this Agreement,
other than with respect to the terms and conditions set forth in this Paragraph
18, the Port Authority shall not have any responsibility or liability to the
Lessee or any other person, and the Lessee shall not have any claim against the
Port Authority for any cost or expense of or relating to the Work, or any part
thereof, or for any failure or refusal of the TSA to make payment for the Work
or any part thereof, or any failure of the TSA to perform or complete the
Project or any portion thereof. The Port Authority and the Lessee agree to work
in good faith in the performance of their respective obligations under this
Supplemental Agreement.


Without in any way limiting the foregoing, the Port Authority shall work
cooperatively with the Lessee in connection with the payment by the TSA of the
Reimbursement Amounts.  Further, the Port Authority shall not agree to an
amendment to the MOA that would materially, adversely affect the Lessee’s Work
or the TSA’s reimbursement obligation, as it relates to the Lessee’s Work, it
being agreed that amendments to the MOA that affect projects other than the
Project, are not covered by this provision..

 
20

--------------------------------------------------------------------------------

 

Prior to exercising its right of termination under  Article XV of the MOA, the
Port Authority hereby agrees that it shall resolve all disputes affecting the
Lessee’s right to receive payments for the Project with the TSA pursuant to the
dispute resolution provision set forth in Article XIV of the MOA. If a dispute
between the TSA and the Port Authority can not be resolved through such
negotiations, the Port Authority shall, immediately upon conclusion of such
negotiations, submit the dispute to the Office of Dispute Resolution for
Acquisition (“ODRA”).  Following the final decision by ODRA, and, if the Lessee
so requests, the Port Authority shall submit such final agency action to
judicial review in accordance with 49 U.S.C. 46110.  The Lessee hereby agrees to
pay the Port Authority’s reasonable out-of pocket expenses for such judicial
review, including the reasonable costs for the Port Authority’s attorneys and
outside counsel, as appropriate.    The Port Authority shall not terminate the
MOA during the pendency of the proceedings described in this subparagraph. In
the event, upon the conclusion of such proceedings, the Port Authority shall
elect to terminate the MOA, pursuant to Article XV of the MOA, the Port
Authority shall provide the Lessee no less than ninety (90) days’ prior written
notice of its intent to terminate the MOA for cause.


Without limiting the other provisions of this Section 18(f), if the MOA is
terminated for any reason prior to the completion of the Project, or the Lessee
and the Port Authority, together, reasonably expect that sufficient federal
funding would not be available for completion of the Project, then at the
Lessee’s option, the Lessee may cease the performance of the Work, or proceed
with the Work at Lessee’s sole risk, cost and expense.  In the event that the
Lessee elects to cease the performance of the Work, the Lessee shall:  (i) take
such steps in winding down the Work as may be required by the MOA, to ensure
that the Work already in place, as well as any areas affected by such Work,
shall not be left in a condition unsafe so that there is possibility of injury
or damage to life or property, and (ii) have the option to: (x) continue in
occupancy of the Additional Premises, subject to the approval of the Port
Authority for any new or additional use of said premises, or (y) enter into a
surrender agreement, reasonably acceptable to the Lessee and the Port Authority,
pursuant to which the Lessee shall surrender the Additional Premises  to the
Port Authority, and in such case, the Lessee shall have the right, at its
option, to remove all improvements made to the Additional Premises or surrender
the Additional Premises with improvements constructed thereon.  If the Lessee
elects to remove the improvements made to the Additional Premises prior to
surrendering the Additional Premises, the Port Authority shall not be
responsible for the cost of removal of any improvements made by the Lessee at
the Additional Premises.  Further, the Port Authority shall not be responsible
for any costs associated with winding down the Work.


If the Lessee chooses to proceed with the Work, as provided above, it shall
notify the TSA of its intention to do so, and seek the TSA’s approval, if so
required, to proceed with the Work. In such case, unless otherwise directed by
the TSA, the Lessee shall continue to perform the Work in accordance with the
requirements set forth herein as well as with the terms and conditions of the
MOA   The Port Authority shall have no further responsibilities to the Lessee in
connection with the payment by the TSA of Reimbursement Amounts to the Lessee,
if any, or otherwise.

 
21

--------------------------------------------------------------------------------

 

(g)            The foregoing provisions with respect to submissions by the Port
Authority to the TSA shall extend and apply only to Invoices submitted to the
Port Authority by the Lessee prior to any expiration or termination of the
Terminal C Lease.


19.            In addition to and without limiting any other right or remedy of
the Port Authority or of TSA under this Supplemental Agreement, the Terminal C
Lease, the MOA or otherwise, the Port Authority shall have the right by its
agents, employees and representatives to audit and inspect during regular
business hours after the submission of each Invoice called for in Paragraph 18
hereof, the books and records and other data of the Lessee relating to the Cost
of the Work, as aforesaid, or any portion thereof, and any and all invoices
covering or relating to the Work or any portion thereof and the actual, original
cancelled checks of the Lessee, or microfiche copies (front and back) of said
cancelled checks as supplied to the Lessee by the drawee bank(s) covering the
Work or any portion thereof or any invoice or invoices with respect thereto; it
being specifically understood that the Port Authority shall not be bound by any
prior audit or inspection conducted by it or the TSA.  The Lessee agrees to keep
such books, records and other data within the Port of New York District, or, on
the condition that the Lessee shall pay to the Port Authority all travel costs
and expenses as determined by the Port Authority for the Port Authority auditors
and other representatives in connection with any audit at locations outside the
Port of New York District, the Lessee may maintain said records and books and
make them available to the Port Authority at the Lessee’s principal office,
which currently is located at 1600 Smith Street, Department HQS VP Houston,
Texas 77002.  The Lessee shall not be required to maintain any such books,
records and other data for more than seven (7) years after it has delivered the
Invoice called for under subparagraph (c) above; unless they are material to
litigation initiated within that time, in which event they shall be preserved
until the final determination of the controversy.


20.            If the Lessee has included in any portion of the Cost of the Work
any item as having been incurred, but which in the opinion of the Port
Authority, which opinion shall not be exercised in a capricious or arbitrary
manner, was not so incurred, or which in the opinion of the Port Authority,
which opinion shall not be exercised in a capricious or arbitrary manner,  if so
incurred is not an item properly chargeable to such element of cost under sound
accounting practice or to the Cost of the Work, or does not represent an
appropriate division of the costs of a particular contract which are required to
be designated according to time of performance or delivery, and the parties have
been unable to resolve their differences within ninety (90) days after Port
Authority gave its notice objecting to the same, the Port Authority's decision
as to the nature of the item of construction cost shall be final.  The Port
Authority hereby agrees that it shall not act in an arbitrary or capricious
manner when rendering its final decision with respect to such unresolved
differences.


21.            (a)           In the event that a Port Authority audit, or an
audit by the TSA or any agency of the Government of the United States of
America, shall disclose that amounts paid by the Port Authority exceed the Cost
of the Work, or are otherwise improper or not in accord with the MOA or this
Supplemental Agreement, based upon certificates or otherwise, then, upon ten
(10) days demand, the Lessee shall immediately pay to the Port Authority an
amount equal to the excess amount paid by the Port Authority; and from and after
the date of such payment to the Port Authority the Reimbursement Amount shall be
reduced by the amount of such payment.  The foregoing shall not be or be deemed
to be any limitation, impairment or waiver of any other right or remedy of the
Port Authority under this Supplemental Agreement, the Terminal C Lease, the MOA
or otherwise.

 
22

--------------------------------------------------------------------------------

 

(b)            In the event that a Port Authority audit, or an audit by the TSA
or any agency of the Government of the United States of America, shall disclose
that the Lessee has expended in the Cost of the Work under Paragraph 16 hereof
amounts which total less than the amounts that the Lessee has been paid
hereunder, then, upon demand of the Port Authority, the Lessee shall immediately
pay to the Port Authority an amount equal to the difference between the amounts
expended by the Lessee as disclosed by the Port Authority audit, or an audit by
the TSA or any agency of the Government of the United States, as the case may
be, and the amount previously paid hereunder to the Lessee, less any such
amount, or portion thereof, which the Lessee shall have already repaid to the
Port Authority, and effective from and after such date of repayment the Project
Reimbursement Amount shall be reduced by the amount of such repayment.


22.            It is hereby understood and agreed that nothing herein shall or
shall be deemed to be for the benefit of any contractor of the Lessee, or any
other person or entity not a signatory to this Supplemental Agreement.


23.            No Commissioner, director, officer, agent or employee of either
party shall be charged personally or be held contractually liable by or to the
other party under any term or provision of this Supplemental Agreement or
because of any breach thereof or because of its or their execution or attempted
execution.


24.            (a)           (i)            In addition to its obligations under
Paragraph 6, hereof, the Lessee in its own name as insured and also including
the Port Authority as an additional insured including without limitation for
premises-operations and products-completed operations, shall procure and
maintain Commercial General Liability insurance including coverage for  premises
operations, products completed operations, independent contractors, explosion,
collapse and underground property damage, with a broad form property damage
endorsement, and with said insurance to contain a contractual liability
endorsement covering the risks set forth in Paragraph 6 hereof.  The Commercial
General Liability Insurance policy shall have a limit of not less than
$10,000,000 combined single limit per occurrence for bodily injury liability and
property damage liability.  The Lessee may provide such insurance by requiring
each contractor engaged by it for the Work to procure and maintain such
insurance including such contractual liability endorsement, said insurance,
whether procured by the Lessee or by a contractor engaged by it as aforesaid,
not to contain any care, custody or control exclusions, and not to contain any
exclusion for bodily injury to or sickness, disease or death of any employee of
the Lessee or of any of its contractors which would conflict with or in any way
impair coverage under the contractual liability endorsement. The said policy or
policies of insurance shall not be limited to the obligations of the Lessee and
of its contractors pursuant to Paragraph 6 of this Supplemental Agreement but
shall cover all claims and demands, just or unjust, of third parties (including
employees, officers and agents of the Port Authority) arising or alleged to
arise out of or in connection with the performance of the Work or based upon any
of the risks assumed by the Lessee in this Supplemental Agreement or any breach
of this Supplemental Agreement by the Lessee and for the defense of all such
claims and demands.

 
23

--------------------------------------------------------------------------------

 

(ii)            The Lessee, or its contractors, shall procure and maintain
Commercial Automobile Liability Insurance covering owned, non-owned and hired
vehicles, in limits not less than $2,000,000 combined single limit per accident
for death, bodily injury and property damage.


(iii)           Without limiting the provisions hereof, in the event the Lessee
maintains, or its contractors maintain, the foregoing insurance in limits
greater than aforesaid, the Port Authority shall be included therein as an
additional  insured to the full extent of all such insurance in accordance with
all the terms and provisions hereof.


(b)            In addition to the foregoing, the Lessee shall procure and
maintain Worker's Compensation and Employer's Liability Insurance as required by
law.


(c)            The insurance required hereunder shall be maintained in effect
during the performance of the proposed Work.  A certified copy of each of the
policies or a certificate or certificates evidencing the existence thereof, or
binders, shall be delivered to the Port Authority upon the execution of this
Supplemental Agreement by the Lessee and delivery thereof to the Port
Authority.  In the event any binder is delivered it shall be replaced within
thirty (30) days by a certified copy of the policy or a certificate.  Each such
copy or certificate shall contain a valid provision or endorsement that the
policy may not be cancelled or terminated, or changed or modified as it applies
to the Port Authority, without giving thirty (30) days written advance notice
thereof to the Port Authority.  Each such copy or certificate shall contain an
additional endorsement providing that the insurance carrier shall not, without
obtaining express advance permission from the General Counsel of the Port
Authority, raise any defense involving in any way the jurisdiction of the
tribunal over the person of the Port Authority, the immunity of the Port
Authority, its Commissioners, officers, agents or employees, the governmental
nature of the Port Authority or the provisions of any statutes respecting suits
against the Port Authority.  The aforesaid insurance shall be written by a
company or companies approved by the Port Authority, the Port Authority agreeing
not to withhold its approval unreasonably.  If at any time any of the insurance
policies shall be or become unsatisfactory to the Port Authority as to form or
substance or if any of the carriers issuing such policies shall be or become
unsatisfactory to the Port Authority, the Lessee shall promptly obtain a new and
satisfactory policy in replacement, the Port Authority agreeing not to act
unreasonably hereunder.


25.            Without limiting any term or provision hereof, the Lessee hereby
acknowledges that portions of Terminal C upon which the Work is to be performed
may involve active roadway areas and/or operations areas at the Airport, and,
accordingly the Lessee in its performance of the Work shall at all times use its
best efforts to complete the Work as quickly as possible and, further, shall use
its best efforts and take all necessary precautions, including without
limitation, compliance with all requirements, if any, of the applicable
governmental authorities and all requirements of the Port Authority, to ensure
the safety of operations on said areas to protect all persons and property at
the Airport and to ensure that the Lessee and its contractors shall not disrupt
or interfere with normal Airport operations.

 
24

--------------------------------------------------------------------------------

 

26.            The Lessee, in its operations under this Supplemental Agreement
and in the performance of the Work, shall not exacerbate the environmental
condition of the Premises or the Airport or interfere with any environmental
clean-up or remediation work being performed at the Premises whether by the Port
Authority or others.  Performance by the Lessee of the Work and use by the
Lessee of the EDS, the ETD and the CBIS shall be subject to the terms and
conditions of this Supplemental Agreement and the Terminal C Lease, and without
limiting the foregoing, in conformance with all Environmental Requirements.


27.            (a)           The Lessee shall be fully responsible, at its sole
cost and expense and in accordance with all applicable Environmental
Requirements, as hereinafter defined in Paragraph 34,  for the disposition of
any Hazardous Substance in soils, waters or other material excavated or removed
in the performance of the Work.


(b)            Title to any soil, dirt, sand, asbestos or other material on the
Premises or the Airport removed or excavated by the Lessee during the course of
the   Work shall vest in the Lessee upon the removal or excavation thereof and
shall delivered and deposited by the Lessee at the Lessee's sole cost and
expense to a location off the Airport in accordance with the terms and
conditions of this Supplemental Agreement, the   Terminal C Lease and the MOA,
and all applicable Environmental Requirements (including, if required, disposal
of asbestos in a long-term disposal facility at the Lessee's sole cost and
expense) and all in a manner reasonably satisfactory to the Port Authority.


(c)            In the event any Hazardous Substance is discovered in the
performance of the Work, the Lessee in reporting such Hazardous Substance shall
direct such report to the attention of such individual at the subject
governmental authority as the General Manager of the Airport shall require in
order to assure consistency in the environmental management of the Airport,
provided, however, notwithstanding the foregoing in no event shall the Lessee be
required by this subparagraph (c) to violate any Environmental Requirement.


(d)            Promptly upon final disposition of any Hazardous Substance in the
performance of the Work, the Lessee shall submit to the Port Authority a
"Certification of Final Disposal" stating the type and amount of material
disposed, the method of disposal and the owner and location of the disposal
facility.  The format of such certification shall follow the requirements, if
any, of governmental agencies having jurisdiction as if the Port Authority were
a private organization and the name of the Port Authority shall not appear on
any certificate or other document as a generator or owner of such material.

 
25

--------------------------------------------------------------------------------

 

28.            The Lessee shall not dispose of, release or discharge nor permit
anyone to dispose of, release or discharge any Hazardous Substance on the
Premises or at Airport in connection with its operations under this Supplemental
Agreement or in the performance of the   Work.  Any Hazardous Substance disposed
of, released or discharged by the Lessee or permitted by the Lessee to be
disposed of, released or discharged at the Premises or at the Airport in
connection with its operations under this Supplemental Agreement or in the
performance of the Work shall be completely removed and/or remediated by the
Lessee by methods and procedures satisfactory to and approved by the Port
Authority.


29.            In the performance of the Work the Lessee shall not employ any
contractor nor shall the Lessee or any of its contractors employ any persons or
use or have any equipment or materials or allow any condition to exist if any
such shall or, in the opinion of the Port Authority, may cause or be conducive
to any labor troubles at the Airport which interfere, or in the opinion of the
Port Authority are likely to interfere with the operations of others at the
Airport or with the progress of other construction work thereat.  The
determinations of the Port Authority shall be conclusive to the Lessee.  Upon
notice from the Port Authority, the Lessee shall immediately remove such
contractor or withdraw or cause its contractors to withdraw from the Airport,
the persons, equipment or materials specified in the notice and replace them
with unobjectionable contractors, persons, equipment and materials and the
Lessee shall or shall cause its contractor to immediately rectify any condition
specified in the notice.


30.            The Lessee shall, if requested by the Port Authority, take all
reasonable measures to prevent erosion of the soil and the blowing of sand
during the performance of the Work, including but not limited to the fencing of
the area where the Work is performed or portions thereof or other areas and the
covering of open areas with asphaltic emulsion or similar materials as Port
Authority may direct.


31.            In connection with the performance of the Work, the Lessee shall
be responsible for identifying the location of all utilities and shall prior to
the commencement of any of the Work coordinate the Work with the Location of
Subsurface Utilities toll free information service (1-800-272-1000) and
ascertain the location of underground utilities, if any, at the Premises.  The
Lessee shall provide the Port Authority with the written evidence of such
coordination.


32.            All notices, directions, requests, consents and approvals
required to be given to or by either party shall be in writing, and all such
notices shall be personally delivered to the duly designated officer or
representative of such party or delivered to the office of such officer or
representative during regular business hours, or forwarded to him or to the
party at such address by certified or registered mail.  Until further notice,
the Port Authority hereby designates its Executive Director and the Lessee
designates its Senior Vice President, System Operations & Real Estate, Mr.
Holden Shannon, as their respective representatives upon whom notices may be
served, and the Port Authority designates its office at 225 Park Avenue South,
New York City, New York 10003, and the Lessee designates its office at 1600
Smith Street, Department HQS- VP, Houston, Texas 77002, as their respective
offices where notices may be served.  If mailed, the notices herein required to
be served shall be deemed effective and served as of the date of the certified
or registered mailing thereof.

 
26

--------------------------------------------------------------------------------

 

33.            The Lessee agrees to provide the General Manager of the Airport
with copies of all information, documentation, records, correspondence, notices,
certifications, reports, test results and all other submissions provided by the
Lessee to a governmental authority and by a governmental authority to the Lessee
with respect to the Work and any Environmental Requirements pertaining to the
Lessee' obligations under this Supplemental Agreement within five (5)
business  days that the same are made available to or received by the Lessee.


For the purposes of this Supplemental Agreement, the following terms shall have
the respective meanings provided below:


(a)            “Environmental Requirement” shall mean in the singular and
“Environmental Requirements” shall mean in the plural all common law and all
past, present and future laws, statutes, enactments, resolutions, regulations,
rules, directives, ordinances, codes, licenses, permits, orders, memoranda of
understanding and memoranda of agreement, guidances, approvals, plans,
authorizations, concessions, franchises, requirements and similar items of all
governmental agencies, departments, commissions, boards, bureaus or
instrumentalities of the United States, states and political subdivisions
thereof, all pollution prevention programs, "best management practices plans",
and other programs adopted and agreements made by the Port Authority (whether
adopted or made with or without consideration or with or without compulsion),
with any government agencies, departments, commissions, boards, bureaus or
instrumentalities of the United States, states and political subdivisions
thereof, and all judicial, administrative, voluntary and regulatory decrees,
judgments, orders and agreements relating to the protection of human health or
the environment, and in the event that there shall be more than one compliance
standard, the standard for any of the foregoing to be that which requires the
lowest level of a Hazardous Substance, the foregoing to include without
limitation:


(i)             All requirements pertaining to reporting, licensing, permitting,
investigation and remediation of emissions, discharges, releases or threatened
releases of Hazardous Substances into the air, surface water, groundwater or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances, or the
transfer of property on which Hazardous Substances exist; and


(ii)            All requirements pertaining to the protection from Hazardous
Substances of the health and safety of employees or the public.

 
27

--------------------------------------------------------------------------------

 

(b)            “General Manager of the Airport” shall mean the person or persons
from time to time designated by the Port Authority to exercise the powers and
functions vested in the said General Manager by this Supplemental Agreement; but
until further notice from the Port Authority to the Lessee it shall mean the
General Manager (or the temporary or acting General Manager) of the Airport for
the time being, or his duly designated representative or representatives.


(c)            “Hazardous Substance” shall mean and include in the singular and
“Hazardous Substances” shall mean and include in the plural any pollutant,
contaminant, toxic or hazardous waste, dangerous substance, noxious substance,
toxic substance, flammable, explosive or radioactive material, urea formaldehyde
foam insulation, asbestos, polychlorinated biphenyls (“PCBs”), radon, chemicals
known to cause cancer, endocrine disruption or reproductive toxicity, petroleum
and petroleum products, fractions, derivatives and constituents thereof, of any
kind and in any form, including, but not limited to, oil, petroleum, fuel, fuel
oil, sludge, crude oil, gasoline, kerosene, and mixtures of, or waste materials
containing any of the foregoing, and other gases, chemicals, materials
and substances which have been or in the future shall be declared to be
hazardous or toxic, or the removal, containment or restriction of which have
been or in the future shall be required, or the manufacture, preparation,
production, generation, use, maintenance, treatment, storage, transfer, handling
or ownership of which have or in the future shall be restricted, prohibited,
regulated or penalized by any federal, state, county, or municipal or other
local statute or law now or at any time hereafter in effect as amended or
supplemented and by the regulations adopted and publications promulgated
pursuant thereto.


35.            No entity shall be a third party beneficiary of this Supplemental
Agreement.


36.            (a)           (1)           The Lessee hereby acknowledges and
agrees that if any failure of the Lessee to comply with the terms, conditions
and provisions of this Supplemental Agreement and its attachments results in a
demand being made by the TSA or the Government of the United States of America
arising out of or relating to the MOA or the Project, or claims made in
connection therewith, for the Port Authority to make a payment to the TSA or the
Government of the United States of America, as applicable, and if the Lessee
thereafter fails, within ten (10)  days after the Lessee’s receipt of written
notice from the Port Authority advising the Lessee of such demand made upon the
Port Authority, to make payment to the Port Authority of the amount so demanded
from the Port Authority by the TSA or the Government of the United States of
America (except to the extent any such demand is retracted by the TSA or the
Government of the United States, as applicable, within such ten (10) day
period),  then such failure shall constitute a material breach of the Terminal C
Lease, as herein amended thus giving rise to all of the Port Authority’s rights
and remedies thereunder.


(2)            (i)             For the purposes of this Paragraph 36 and
Paragraph 18(e)(ii)(4) of this Supplemental Agreement, the term “qui tam person”
shall mean and include each “person” as described in 31 U.S.C.§ 3730 (b)(1) who
may assert a claim or demand under and pursuant to the provisions of the Federal
False Claims Act (31 U.S.C. §3729), or any successor or similar statute.

 
28

--------------------------------------------------------------------------------

 

(ii)            The Lessee hereby acknowledges and agrees that if any failure of
the Lessee to comply with the terms, conditions and provisions of this
Supplemental  Agreement and its attachments results in a demand being made by
any qui tam person arising out of or relating to the MOA or the Project, or
claims made in connection therewith, for the Port Authority to make a payment to
any qui tam person, and if the Lessee thereafter fails, within ten (10) days
after the Lessee’s receipt of written notice from the Port Authority advising
the Lessee of such demand made upon the Port Authority, to contest such demand
through appropriate legal or other proceedings as determined by the Port
Authority, subject to and in accordance with the provisions of subparagraphs
(a)(2)(iii), (iv), (v) and (vi) of this Paragraph (except to the extent that the
Lessee satisfies such demand or portion thereof by making payment to the Port
Authority in respect thereof within such ten (10 day period), and if the Lessee
so contests such demand, the Lessee shall, within such ten (10) day period,
either, at the election of the Port Authority (x) deposit into escrow (on terms
approved, and with the escrow agent designated, by the Port Authority) the
amount of such demand, or (y) cause to be delivered to the Port Authority a
clean irrevocable letter of credit in the amount of such demand pursuant to the
terms set forth in the exhibit attached hereto and hereby made a part hereof as
“Exhibit C,” to be held by the Port Authority until the final adjudication,
settlement or other resolution of such demand, and to pay the amount of such
demand in accordance with such final adjudication, settlement or other
resolution, then such failure shall constitute a material breach of the Terminal
C Lease,as herein amended,  thus giving rise to all of the Port Authority’s
rights and remedies thereunder.


(iii)           Except as set forth in subparagraph (a)(2)(v) of this Paragraph,
in the event the Lessee shall not have made payment to the Port Authority of the
amount demanded from the Port Authority by any qui tam person, and elects to
contest such a demand by a qui tam person in accordance with the provisions of
subparagraph (a)(2)(ii) of this Paragraph, the Lessee shall at its own cost and
expense contest each and every such demand by a qui tam person with counsel
reasonably satisfactory to the Port Authority, and in contesting such a demand
by a qui tam person, the Lessee shall not, without obtaining express advance
permission from the General Counsel of the Port Authority, raise any defense
involving in any way the jurisdiction of the tribunal over the person of the
Port Authority, the immunity of the Port Authority, its Commissioners, officers,
agents or employees, the governmental nature of the Port Authority or the
provision of any statutes respecting suits against the Port Authority, provided,
however, the Port Authority shall have the right at its election to either (x)
participate in such contest or settlement with its own counsel and at its sole
expense except as set forth in subparagraph (a)(2)(v) of this Paragraph, but the
Lessee shall have the control of the contest, judgment and settlement or (y)
upon notice to the Lessee relieve the Lessee from the obligation to contest such
demand by a qui tam person and itself contest such demand at its sole cost and
expense except as set forth in subparagraph (a)(2)(iv) of this Paragraph, and
the settlement, judgment and satisfaction thereof shall be paid by the Lessee if
the Lessee has consented to such settlement, judgment or satisfaction, which
consent of the Lessee will not be unreasonably withheld.

 
29

--------------------------------------------------------------------------------

 

(iv)           In the event the Lessee shall not have made payment to the Port
Authority of the amount demanded from the Port Authority by any qui tam person,
and having elected to contest such a demand by a qui tam person in accordance
with the provisions of subparagraph (a)(2)(ii) of this Paragraph shall not have
commenced to contest such a demand by a qui tam person (including without
limitation any defense provided by the Lessee's insurer, contractor or
subcontractor) within a reasonable time period after receipt by the Lessee of
notice of such demand so as to allow the Port Authority the opportunity and
sufficient time to contest such a demand in a timely manner, or if the Lessee,
one of its contractors or subcontractors or its insurer shall not use a counsel
that is reasonably satisfactory to the Port Authority in contesting such a
demand, then upon notice to the Lessee the Port Authority may contest such
demand at the sole cost and expense of the Lessee.


(v)            In the event the Lessee shall not have made payment to the Port
Authority of the amount demanded from the Port Authority by any qui tam person,
and shall have elected to contest such a demand by a qui tam person in
accordance with the provisions of subparagraph (a)(2)(ii) of this Paragraph, the
Port Authority and the Lessee will reasonably cooperate with each other in
contesting such a demand by a qui tam person pursuant to the provisions set
forth in subparagraph (a)(2) of this Paragraph.


(vi)           In the event that the Lessee (including any of its insurance
carriers, contractors or subcontractors involved in contesting a demand by a qui
tam person) has a conflict of interest with the Port Authority or a defense by
the Lessee (including without limitation a defense by the Lessee's insurer,
contractor or subcontractor) that adversely affects the interests of the Port
Authority, then the Lessee shall provide or cause to be provided separate
counsel approved by the Port Authority to contest such a demand.


(3)            Any payments made to the Port Authority by the Lessee as
contemplated by this Paragraph 36(a) (or pursuant to the applicable provisions
of Paragraphs 10(a) or 11 hereof) shall, be paid over by the Port Authority to
the TSA, the Government of the United States, or any qui tam person, as
applicable, unless the Port Authority has previously paid said amount to the
TSA, the Government of the United States, or any qui tam person, as applicable,
in which case the Port Authority shall retain such payment (and if any rebates
of an  y such payment are later made by the TSA, the Government of the United
States of America, or any qui tam person to the Port Authority, then the amount
of any such rebate shall be paid by the Port Authority to the Lessee, unless the
Port Authority has previously paid said amount to the Lessee, in which case the
Port Authority shall retain such rebate).


(b)            The Lessee hereby acknowledges and agrees that if any failure of
the Lessee to comply with the terms, conditions and provisions of this
Supplemental Agreement and its attachments results in a demand being made by the
TSA or the Government of the United States of America or any qui tam person
arising out of or relating to the MOA or the Project, or claims made in
connection thereto, for the Port Authority to perform an obligation arising out
of the MOA or the Project (other than a demand to make a payment covered by the
provisions of subparagraph (a) of this Paragraph 36), and if the Lessee
thereafter fails, within ten (10) days after the Lessee’s receipt of written
notice from the Port Authority advising the Lessee of such demand made upon the
Port Authority, to commence such performance of such demand (and thereafter to
continue diligently to perform such demand until such demand is finally
resolved), then such failure shall constitute a material breach of the Terminal
C Lease, as herein amended, thus giving rise to all of the Port Authority’s
rights and remedies thereunder.

 
30

--------------------------------------------------------------------------------

 

(c)            Nothing contained in this Supplemental Agreement, nor any
termination of this Supplemental Agreement, shall release or relieve the Lessee
from any of its duties, responsibilities or obligations under the Terminal C
Lease and neither the foregoing nor anything in this Supplemental Agreement
shall be deemed to limit, diminish, waive or impair the rights and remedies of
the Port Authority, and the Port Authority shall have all rights and remedies,
legal, equitable and otherwise, with respect to the Terminal C Lease and lease
matters covered by this Supplemental Agreement, provided, however, and
notwithstanding anything contained herein or in the Terminal C Lease to the
contrary, without limiting Lessee’s obligation to perform the Work as provided
herein, any failure of the Lessee to perform the Work as provided herein or to
comply with the terms of this Supplemental Agreement with respect to the Work
shall in no event be a breach of or under the Terminal C Lease, provided,
however, that, in the event the Lessee shall fail to  pay any rental amounts due
and owing to the Port Authority for  the Additional Premises within the time
period required under Paragraph 4 of this Agreement,  the Port Authority shall
be entitled to all of its rights and remedies under the Terminal C Lease for
such  failure.


37.            Neither the Commissioners of the Port Authority nor any of them,
nor any officer, agent or employee thereof, shall be charged personally by the
TSA or the Lessee with any liability, or held liable to it under any term or
provision of this Supplemental Agreement, or because of its execution or
attempted execution or because of any breach thereof.


38.            This Supplemental Agreement constitutes the entire agreement of
the parties on the subject matter hereof and may not be changed, modified,
discharged or extended except by written instrument duly executed by the Lessee
and the Port Authority. It is expressly agreed that any and all prior
correspondence between or among the parties, or any of them, covering the Work
shall be deemed superseded by this Agreement except that all written
requirements of the Port Authority given in connection therewith prior to the
execution of this Supplemental Agreement shall continue in full force and
effect.  The Lessee agrees that no representations or warranties shall be
binding upon the Port Authority unless expressed in writing in this Supplemental
Agreement.


IN WITNESS WHEREOF, the parties hereto have executed these presents as of the
date above written.

 
31

--------------------------------------------------------------------------------

 
 
ATTEST:
 
THE PORT AUTHORITY OF NEW YORK
AND NEW JERSEY
                         
By: /s/ David Kagan
Secretary
         
Title:
Assistant Director, Business
     
Properties and Airport Development
       
ATTEST:
 
CONTINENTAL AIRLINES, INC.
                   
By: /s/ Holden Shannon
       
Secretary
 
Title:
Systems Operation and Real Estate


 
32

--------------------------------------------------------------------------------

 

SCHEDULE E




AFFIRMATIVE ACTION-EQUAL OPPORTUNITY---MINORITY BUSINESS ENTERPRISES
---WOMEN-OWNED BUSINESS ENTERPRISES REQUIREMENTS



 
Part I. 
Affirmative Action Guidelines - Equal Employment Opportunity



I.              As a matter of policy the Port Authority hereby requires the
Lessee and the Lessee shall require the Contractor, as hereinafter defined, to
comply with the provisions set forth hereinafter in this Schedule E and in
Paragraph 8 of the attached Agreement (herein called the "Agreement") between
the Port Authority and Continental Airlines, Inc. (herein and in the Lease
called the "Lessee").  The provisions set forth in this Part I are similar to
the conditions for bidding on federal government contract adopted by the Office
of Federal Contract Compliance and effective May 8, 1978.


 The Lessee as well as each bidder, contractor and subcontractor of the Lessee
and each subcontractor of a contractor at any tier of construction (herein
collectively referred to as "the Contractor") must fully comply with the
following conditions set forth herein as to each construction trade to be used
on the construction work or any portion thereof (said conditions being herein
called "Bid Conditions").  The Lessee hereby commits itself to the goals for
minority and female utilization set forth below and all other requirements,
terms and conditions of the Bid Conditions.  The Lessee shall likewise require
the Contractor to commit itself to the said goals for minority and female
utilization set forth below and all other requirements, terms and conditions of
the Bid Conditions by submitting a properly signed bid.


II.             The Lessee and the Contractor shall each appoint an executive of
its company to assume the responsibility for the implementation of the
requirements, terms and conditions of the following Bid Conditions:


(a)            The goals for minority and female participation expressed in
percentage terms for the Contractor's aggregate workforce in each trade on all
construction work are as follows:


(1)
Minority participation
   
Minority, except laborers
30%
 
Minority, laborers
40%
           
(2)
Female participation
   
Female, except laborers
6.9%
 
Female, laborers
6.9%


 
1

--------------------------------------------------------------------------------

 

These goals are applicable to all the Contractor's construction work performed
in and for the Premises.


The Contractor's specific affirmative action obligations required herein of
minority and female employment and training must be substantially uniform
throughout the length of the contract, and in each trade, and the Contractor
shall make good faith efforts to employ minorities and women evenly on each of
its projects.  The transfer of minority or female employees or trainees from
contractor to contractor or from project to project for the sole purpose of
meeting the Contractor's goals shall be a violation of the contract.  Compliance
with the goals will be measured against the total work hours performed.


(b)            The Contractor shall provide written notification to the Lessee
and the Lessee shall provide written notification to the Manager of the Office
of Business and Job Opportunity of the Port Authority within 10 working days of
award of any construction subcontract in excess of $10,000 at any tier for
construction work.  The notification shall list the name, address and telephone
number of the subcontractor; employer identification number; estimated starting
and completion dates of the subcontract; and the geographical area in which the
subcontract is to be performed.


(c)            As used in these specifications:


(1)            "Employer identification number" means the Federal Social
Security number used on the Employer's Quarterly Federal Tax Return, U.S.
Treasury Department Form 941:


(2)            "Minority" includes:


(i)             Black (all persons having origins in any of the Black African
racial groups not of Hispanic origin);


(ii)            Hispanic (all persons of Mexican, Puerto Rican, Dominican,
Cuban, Central or South American culture or origin, regardless of race);


(iii)           Asian and Pacific Islander (all persons having origins in any of
the original peoples of the Far East, Southeast Asia, the Indian Subcontinent,
or the Pacific Islands); and


(iv)           American Indian or Alaskan Native (all persons having origins in
any of the original peoples of North America and maintaining identifiable tribal
affiliations through membership and participation or community identification).

 
2

--------------------------------------------------------------------------------

 

(d)            Whenever the Contractor, or any subcontractor at any tier,
subcontracts a portion of the construction work involving any construction
trade, it shall physically include in each subcontract in excess of $10,000
those provisions which include the applicable goals for minority and female
participation.


(e)            The Contractor shall implement the specific affirmative action
standards provided in subparagraphs (1) through (16) of Paragraph (h)
hereof.  The goals set forth above are expressed as percentages of the total
hours of employment and training of minority and female utilization the
Contractor should reasonably be able to achieve in each construction trade in
which it has employees in the premises.  The Contractor is expected to make
substantially uniform progress toward its goals in each craft during the period
specified.


(f)             Neither the provisions of any collective bargaining agreement,
nor the failure by a union with whom the Contractor has a collective bargaining
agreement, to refer either minorities or women shall excuse the Contractor's
obligations hereunder.


(g)            In order for the nonworking training hours of apprentices and
trainees to be counted in meeting the goals, such apprentices and trainees must
be employed by the Contractor during the training period, and the Contractor
must have made a commitment to employ the apprentices and trainees at the
completion of their training subject to the availability of employment
opportunities.  Trainees must be trained pursuant to training programs approved
by the U.S. Department of Labor.


(h)            The Contractor shall take specific affirmative actions to ensure
equal employment opportunity ("EEO").


The evaluation of the Contractor's compliance with these provisions shall be
based upon its good faith efforts to achieve maximum results from its
actions.  The Contractor shall document these efforts fully, and shall implement
affirmative action steps at least as extensive as the following:


(1)            Ensure and maintain a working environment free of harassment,
intimidation, and coercion at all sites, and in all facilities at which the
Contractor's employees are assigned to work.  The Contractor, where possible,
will assign two or more women to each phase of the construction project.  The
Contractor, shall specifically ensure that all foremen, superintendents, and
other supervisory personnel at the premises are aware of and carry out the
Contractor's obligation to maintain such a working environment, with specific
attention to minority or female individuals working at the premises.


(2)            Establish and maintain a current list of minority and female
recruitment sources, provide written notification to minority and female
recruitment sources and to community organizations when the Contractor or its
unions have employment opportunities available, and maintain a record of the
organizations' responses.

 
3

--------------------------------------------------------------------------------

 

(3)            Maintain a current file of the names, addresses and telephone
number of each minority and female off-the-street applicant and minority or
female referral from a union, a recruitment source or community organization and
of what action was taken with respect to each such individual.  If such
individual was sent to the union hiring hall for referral and was not referred
back to the Contractor by union or, if referred, not employed by the Contractor,
this shall be documented in the file with the reason therefor, along with
whatever additional actions the Contractor may have taken.


(4)            Provide immediate written notification to the Lessee when the
union or unions with which the Contractor has a collective bargaining agreement
has not referred to the Contractor a minority person or woman sent by the
Contractor, or when the Contractor has other information that the union referral
process has impeded the Contractor's efforts to meet its obligations.


(5)            Develop on-the-job training opportunities and/or participate in
training programs for the area which expressly include minorities and women,
including upgrading programs and apprenticeship and training programs relevant
to the Contractor's employment needs, especially those programs funded or
approved by the Department of Labor.  The Contractor shall provide notice of
these programs to the sources compiled under subparagraph (2) above.


(6)            Disseminate the Contractor's EEO Policy by providing notice of
the policy to unions and training programs and requesting their cooperation in
assisting the Contractor in meeting its EEO obligations; by including it in any
policy manual and collective bargaining agreement; by publicizing it in the
Contractor's newspaper, annual report, etc.; by specific review of the policy
with all management personnel and with all minority and female employees at
least once a year; and by posting the Contractor's EEO policy on bulletin boards
accessible to all employees at each location where construction work is
performed.


(7)            Review, at least every six months the Contractor's EEO policy and
affirmative action obligations hereunder with all employees having any
responsibility for hiring, assignment, layoff, termination or other employment
decision including specific review of these items with on-premises supervisory
personnel such as Superintendents, General Foremen, etc., prior to the
initiation of construction work at the premises.  A written record shall be made
and maintained identifying the time and place of these meetings, persons
attending, subject matter discussed, and disposition of the subject matter.


(8)            Disseminate the Contractor's EEO policy externally by including
it in any advertising in the news media, specifically including minority and
female news media, and providing written notification to and discussing the
Contractor's EEO policy with other Contractors and Subcontractors with whom the
Contractor does or anticipates doing business.

 
4

--------------------------------------------------------------------------------

 

(9)            Direct its recruitment efforts, both oral and written, to
minority, female and community organizations, to schools with minority and
female students and to minority and female recruitment and training
organizations and to State-certified minority referral agencies serving the
Contractor's recruitment area and employment needs.  Not later than one month
prior to the date for the acceptance of applications for apprenticeship or other
training by any recruitment source, the Contractor shall send written
notification to organizations such as the above, describing the openings,
screening procedures, and tests to be used in the selection process.


(10)          Encourage present minority and female employees to recruit other
minority persons and women and, where reasonable, provide after school, summer
and vacation employment to minority and female youth both on the premises and in
areas of a Contractor's workforce.


(11)          Tests and other selecting requirements shall comply with 41 CFR
Part 60-3.


(12)          Conduct, at least every six months, an inventory and evaluation at
least of all minority and female personnel for promotional opportunities and
encourage these employees to seek or to prepare for, through appropriate
training, etc., such opportunities.


(13)          Ensure that seniority practices, job classifications, work
assignments and other personnel practices, do not have a discriminatory effect
by continually monitoring all personnel and employment related activities to
ensure that the EEO policy and the Contractor's obligations hereunder are being
carried out.


(14)          Ensure that all facilities and company activities are
nonsegregated except that separate or single-user toilet and necessary changing
facilities shall be provided to assure privacy between the sexes.


(15)          Document and maintain a record of all solicitations of offers for
subcontracts from minority and female construction contractors and suppliers,
including circulation of solicitations to minority and female contractor
associations and other business associations.


(16)          Conduct a review, at least every six months, of all supervisors'
adherence to and performance under the Contractors' EEO policies and affirmative
action obligations.

 
5

--------------------------------------------------------------------------------

 

(i)             Contractors are encouraged to participate in voluntary
associations which assist in fulfilling one or more of their affirmative action
obligations (subparagraphs (1)-(16) of Paragraph (h) above).  The efforts of a
contractor association, joint contractor-union, contractor-community, or other
similar group of which the Contractor is a member and participant, may be
asserted as fulfilling any one or more of its obligations under Paragraph (h)
hereof provided that: the Contractor actively participates in the group, makes
good faith efforts to assure that the group has a positive impact on the
employment of minorities and women in the industry, ensures that the concrete
benefits of the program are reflected in the Contractor's minority and female
workforce participation, makes good faith efforts to meet its individual goals
and timetables, and can provide access to documentation which demonstrates the
effectiveness of actions taken on behalf of the Contractor.  The obligation to
comply, however, is the Contractor's and failure of such a group to fulfill an
obligation shall not be a defense for the Contractor's non-compliance.


(j)             A single goal for minorities and a separate single goal for
women have been established.  The Contractor, however, is required to provide
equal opportunity and to take affirmative action for all minority groups, both
male and female, and all women, both minority and non-minority.  Consequently,
the Contractor may be in violation hereof if a particular group is employed in a
substantially disparate manner (for example, even though the Contractor has
achieved its goals for women generally, the Contractor may be in violation
hereof if a specific minority group of women is underutilized).


(k)            The Contractor shall not use the goals and timetables or
affirmative action standards to discriminate against any person because of race,
color, religion, sex or national origin.


(l)             The Contractor shall not enter into any subcontract with any
person or firm debarred from Government contracts pursuant to Executive Order
11246.


(m)            The Contractor shall carry out such sanctions and penalties for
violation of this clause including suspension, termination and cancellation of
existing subcontracts as may be   imposed or ordered by the Lessee.  Any
Contractor who fails to carry out such sanctions and penalties shall be in
violation hereof.


(n)            The Contractor, in fulfilling its obligations hereunder shall
implement specific affirmative actions steps, at lease as extensive as those
standards prescribed in paragraph (h) hereof so as to achieve maximum results
from its efforts to ensure equal employment opportunity.  If the Contractor
fails to comply with the requirements of these provisions, the Lessee shall
proceed accordingly.


(o)            The Contractor shall designate a responsible official to monitor
all employment related activity to ensure that the company EEO policy is being
carried out, to submit reports relating to the provisions hereof as may be
required and to keep records.  Records shall at least include for each employee
the name, address, telephone numbers, construction trade, union affiliation if
any, employee identification number when assigned, social security number, race,
sex, status (e.g. mechanical apprentice, trainee, helper, or laborer), dates of
changes in status, hours worked per week in the indicated trade, rate of pay,
and location at which the work is performed.  Records shall be maintained in an
easily understandable and retrievable form; however, to the degree that existing
records satisfy this requirement, contractors shall not be required to maintain
separate records.

 
6

--------------------------------------------------------------------------------

 

(p)            Nothing herein provided shall be construed as a limitation upon
the application of any laws which establish different standards of compliance or
upon the application of requirements for the hiring of local or other area
residents (e.g., those under the Public Works Employment Act of 1977 and the
Community Development Block Grant Program).


(q)            Without limiting any other obligation, term or provision under
the Lease, the Contractor shall cooperate with all federal, state or local
agencies established for the purpose of implementing affirmative action
compliance programs and shall comply with all procedures and guidelines
established or which may be established by the Port Authority.


 
PART II.
MINORITY BUSINESS ENTERPRISES/WOMEN-OWNED BUSINESS ENTERPRISES



As a matter of policy the Port Authority requires the Lessee and the Lessee
shall itself and shall require the general contractor or other construction
supervisor and each of the Lessee's contractors to use every good faith effort
to provide for meaningful participation by Minority Business Enterprises (MBEs)
and Women-owned Business Enterprises (WBEs) in the construction work pursuant to
the provisions of this Schedule E.  For purposes hereof, "Minority Business
Enterprise" "(MBE)" shall mean any business enterprise which is at least
fifty-one percentum owned by, or in the case of a publicly owned business, at
least fifty-one percentum of the stock of which is owned by citizens or
permanent resident aliens who are minorities and such ownership is real,
substantial and continuing.  For the purposes hereof, "Women-owned Business
Enterprise" "(WBE)" shall mean any business enterprise which is at least
fifty-one percentum owned by, or in the case of a publicly owned business, at
least fifty-one percentum of the stock of which is owned by women and such
ownership is real, substantial and continuing.  A minority shall be as defined
in paragraph II(c) of Part I of this Schedule E.  "Meaningful participation"
shall mean that at least seventeen percent (17%) of the total dollar value of
the construction contracts (including subcontracts) covering the construction
work are for the participation of Minority Business Enterprises and Women-owned
Business Enterprises, of which at least twelve percent (12%) are for the
participation of Minority Business Enterprises.  Good faith efforts to include
meaningful participation by MBEs and WBEs shall include at least the following:


(a)            Dividing the work to be subcontracted into smaller portions where
feasible.

 
7

--------------------------------------------------------------------------------

 

(b)            Actively and affirmatively soliciting bids for subcontracts from
MBEs and WBEs, including circulation of solicitations to minority and female
contractor associations.  The Contractor shall maintain records detailing the
efforts made to provide for meaningful MBE and WBE participation in the work,
including the names and addresses of all MBEs and WBEs contacted and, if any
such MBE or WBE is not selected as a joint venturer or subcontractor, the reason
for such decision.


(c)            Making plans and specifications for prospective construction work
available to MBEs and WBEs in sufficient time for review.


(d)            Utilizing the list of eligible MBEs and WBEs maintained by the
Port Authority or seeking minorities and women from other sources for the
purpose of soliciting bids for subcontractors.


(e)            Encouraging the formation of joint ventures, partnerships or
other similar arrangements among subcontractors, where appropriate, to insure
that the Lessee and Contractor will meet their obligations hereunder.


(f)             Insuring that provision is made to provide progress payments to
MBEs and WBEs on a timely basis.


(g)            Not requiring bonds from and/or providing bonds and insurance for
MBEs and WBEs, where appropriate.


Certification of MBEs and WBEs hereunder shall be made by the Office of Business
and Job Opportunity of the Port Authority.  If the Contractor wishes to utilize
a firm not already certified by the Port Authority, it shall submit to the Port
Authority a written request for a determination that the proposed firm is
eligible for certification.  This shall be done by completing and forwarding
such form as may be then required by the Port Authority.  All such requests
shall be in writing addressed to the Office of Business and Job Opportunity, the
Port Authority of New York and New Jersey, 225 Park Avenue South, New York, New
York 10003 or such other address as the Port Authority may specify by notice to
the Lessee.  Certification shall be effective only if made in writing the
Director in charge of the Office of Business and Job Opportunity of the Port
Authority.  The determination of the Port Authority shall be final and binding.


The Port Authority has compiled a list of the firms that the Port Authority has
determined satisfy the criteria for MBE and WBE certification. This list may be
supplemented and revised from time to time by the Port Authority.  Such list
shall be made available to the Contractor upon request.  The Port Authority
makes no representation as the financial responsibility or such, firms, their
technical competence to perform, or any other performance-related
qualifications.


Only MBEs and WBEs certified by the Port Authority will count toward the MBE and
WBE goals.

 
8

--------------------------------------------------------------------------------

 

Please note that only sixty percent (60%) of expenditures to MBE or WBE
suppliers will count towards meeting the MBE and WBE goals.  However,
expenditures to MBE or WBE manufacturer’s (i.e. suppliers that produce goods
from raw materials or substantially alter them before resale) are counted dollar
for dollar.





           
For the Port Authority
         
Initialled:
                       
For the Lessee


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


Copy of MOA

 
Page of Exhibit A

--------------------------------------------------------------------------------

 
 
Exhibit A


[eagle6.jpg]
[eagle7.jpg]

 
MEMORANDUM OF AGREEMENT


BETWEEN


UNITED STATES
DEPARTMENT OF HOMELAND SECURITY
TRANSPORTATION SECURITY ADMINISTRATION


AND


THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY


RELATING TO


BAGGAGE SCREENING PROJECTS FOR
Newark Liberty International Airport (EWR)
 
 

--------------------------------------------------------------------------------

 
Negotiated by the TSA pursuant to
Section 44923 of title 49, United States Code, as amended, and Division E,
Department of Homeland Security Appropriations Act, 2008 of Public Law 110-161,
the Consolidated Appropriations Act, 2008
 

--------------------------------------------------------------------------------

 
 
HSTS04-08-H-CT1235

 
 

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

ARTICLE I-PARTIES


The parties to this Memorandum of Agreement (hereinafter "Agreement" or "MOA")
are the United States Department of Homeland Security, acting through the
Transportation Security Administration ("TSA"), and The Port Authority of New
York and New Jersey ("PANYNJ").


ARTICLE II - LEGAL AUTHORITY


This Agreement is entered into under the authority of section 44923 of title 49,
United States Code, as amended, and Division E, Department of Homeland Security
Appropriations Act, 2008 of Public Law 110-161, the Consolidated Appropriations
Act, 2008.


ARTICLE III - PURPOSE AND PROJECT SCOPE


The purpose of this Agreement is to set forth the terms and conditions, as well
as establish the respective cost-sharing obligations and other responsibilities
of the TSA and the PANYNJ with respect to the performance of the engineering,
design, and integration of baggage Explosive Detection Systems ("EDS") Projects
and baggage screening system improvements at the Newark Liberty International
Airport (the "EWR" or "Airport).The objective of the Project is to enhance
baggage screening throughput and capabilities at the Airport.


The scope of the Project (the "Project") is:


 
1.
the construction and installation of a Checked Baggage Inspection System
("CBIS") and/or modifications of or to existing CBISs for each Airport Terminal
identified below; and



 
2.
the installation of baggage conveyor components, architectural, structural,
mechanical, electrical, and telecommunications infrastructure, and a baggage
screening matrix (as applicable)



to support the TSA's installation of EDS machines, Explosive Trace Detection
("ETD") resolution area; remote multiplexed On Screen Resolution Room
("OSR")/control room (as applicable); and the installation of hardware and
software for use with an in-line EDS application if needed. The Project Area is
that area from the baggage insertion point into the EDS screening matrix to the
point where screened baggage is re-inserted into baggage makeup area.


The Project description for each Airport Terminal is as follows:


Terminal
 
Project Description
EWR Terminal A
 
New In-Line EDS System Matrix/Design/Construction Build Out
EWR Terminal B
 
New In-Line EDS System Matrix/Design/Construction Build Out
EWR Terminal C
 
New In-Line EDS System Matrix/Design/Construction Build Out


 
2

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

ARTICLE IV - PROJECT COST AND ALLOWABLE COSTS


A.           Project Cost: Project Cost arc those costs related to the
activities to be completed by the PANYNJ or its designee to modify the Airport
infrastructure and baggage handling system(s) ("BHS") to support the TSA's
installation and operation of the EDS and ETD equipment at the Airport. Project
Cost does not include the costs of acquisition, delivery or installation of the
EDS and ETD equipment.


B.            Federal Share of Allowable Costs: The TSA, for and on behalf of
the United States, shall pay as the United States share, ninety (90%) percent of
the Allowable Costs (as such term is defined in Circular A-87) and identified in
paragraph D of this Article incurred in accomplishing the Project described in
this Agreement. The maximum obligation of the United States payable under this
Agreement for Fiscal Year 2008 shall be:


Fiscal Year
 
TSA Funding
 
2008
  $ 68,000,000.00  



PR: 2108208CT1235
     
5CF08XB010D2008SWE041GE0132230062006622CTO-5906304700000000-252R-TSA DIRECT-DEF.
TASK
  $ 68,000,000.00  



Subject to Congressional appropriation and authorization, the maximum obligation
of the United States payable under this Agreement for Fiscal Year 2009 shall be:


Fiscal Year
 
TSA Funding,
 
2009
  $ To Be Determined  



This reimbursement obligation shall not be deemed to be an obligation of the
United States Government under Section 1501 of Title 31, United States Code.
This Agreement is not deemed an administrative commitment for financing except
until such amounts are authorized and appropriated as provided in authorization
and appropriation laws.


C.            The Letter of Intent attached to this Agreement as Appendix A,
establishes, among other things, a funding schedule in the amount of
$400,000,000.00 for the inline baggage screening Projects at John F. Kennedy
International, LaGuardia, and Newark Liberty International Airports. The scope
and responsibilities for each Airport Project as set forth in a Memorandum of
Agreement (identified below). To facilitate the strategic planning and Project
priorities it is understood that the funding allocated to each Airport in its
Memorandum of Agreement may be reallocated among the three airports at a later
date if deemed necessary and agreed to by the TSA and the PANYNJ.


HSTS04-08-H-CT1235, Memorandum of Agreement for Newark Liberty International
Airport
HSTS04-08-H-CT1236, Memorandum of Agreement for John F. Kennedy International
Airport
HSTS04-08-H-CT1094, Memorandum of Agreement for LaGuardia Airport

 
3

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

D.            Project Costs allowable for reimbursement under this Agreement:
Determination of Allowable Costs, as such term is defined in the United States
Office of Management and Budget Circular A-87, "Cost Principles for State, Local
and Indian Tribal Governments," in effect on the effective date of this
Agreement ("Circular A-87"), will be made by the TSA in accordance with Circular
A-87. If the enabling legislation for this Project prescribes policies or
requirements that differ from those in Circular A-87, or that differ from this
Agreement, the provisions of the enabling legislation shall govern.


Project Costs considered Allowable Costs for reimbursement under this Agreement
(which Allowable Costs, must be, as provided in Circular A-87, allocable to
federal awards under the provisions of Circular A-87, and necessary and
reasonable for the proper and efficient performance and administration of
federal awards), include:


 
●
Project Soft Costs, which consists of Engineering Costs (to include design,
specifications, bid documents, and contract documents), Construction Supervision
Costs (to include Project Management) and PANYNJ Letter of Intent Administration
Costs. The ceiling for reimbursement of all Project Soft Costs is limited to
sixteen percent (16%) of the Project Costs. At TSA's discretion, the ceiling for
reimbursement of all Project Soft Costs may be increased to 18% at a later date
pending the results of actual Terminal Project progress and review of Terminal
Project construction costs.

 
●
Design Costs incurred on or after October 1, 2007.

 
●
EDS in-line checked baggage Construction Costs include, but are not limited to:

 
°
Demolition (infrastructure or BHS related)

 
°
BHS infrastructure upgrades, platforms, catwalks located within the EDS
screening matrix area

 
°
BHS:    That portion located within the EDS screening matrix area, including
redesign and upgrading of conveyors to support the integration of the screening
matrix only

 
°
On-Screen Resolution (OSR) Room, Checked Baggage Resolution Area (CBRA)

 
°
Acoustical treatment in OSR and CBRA

 
°
Electrical infrastructure (cabling, control panels) and basic lighting fixtures
for the CBIS, CBRA, and OSR.

 
°
Telephone systems/pager systems for TSA CBRA and OSR only

 
°
Heating, Ventilation. Air Conditioning (HVAC) environmental requirements for
CBIS, OSR Room, CBRA and EDS Network equipment room



E.             Project Costs not considered reimbursable under this Agreement
include:
 
●
Employee break rooms, administrative office space, and restrooms

 
●
Aesthetic architecture enhancements

 
●
Maintenance, repair parts or spare parts for Airport Terminal improvements
include the baggage handling conveyor components installed under this Project

 
●
Extended warranties beyond 1 year

 
●
Maintenance of baggage conveyor system

 
●
Profit or Corporate G&A costs to the PANYNJ.  Profit and G&A for PANYNJ's
contractor(s) is an allowable cost


 
4

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

 
●
Costs incurred by the PANYNJ and or/designee, its contractors or agents to
perform work not allocable with the TSA approved design or TSA's Planning
Guidelines and Design Standards for Checked Baggage Inspection Systems



ARTICLE V: PROJECT RESPONSIBILITIES


Project responsibilities for TSA and the PANYNJ are outlined below. Specific
Project and technical responsibilities and performance of all parties are
contained in Appendix B attached incorporated hereto by reference.


A. TSA Project Responsibilities


 
1.
TSA will provide a proposed design package for each integrated screening system
in each of the identified terminals. Each package will include a schematic
design, basis for design and Rough Order of Magnitude (ROM) costing. The
schematic will reflect the screening matrix, mainline feeds, take away belts,
and all of the security process areas/decision points. The basis for design will
outline the proposed theory of operation for the system; will contain the static
modeling for each system as well as possible mechanical considerations that can
be identified at this design state. The ROM costing will outline at a budgetary
level the cost of the individual screening systems.

 
2.
Review and approve each Terminal Project design (through 100%) and deployment
plans and specifications regarding installation of EDS units in accordance with
TSA Performance Guidelines and Design Standards for Checked Baggage Inspection
Systems.

 
3.
Confirm that the placement and installation of the EDS and ETD units in the
baggage screening matrix are in accordance with the individual Terminal Project
design and deployment plan.

 
4.
Obtain or cause its contractors, consultants and agents to obtain all necessary
licenses, insurance, permits and approvals.

 
5.
Furnish, deliver, rig, install and test all necessary EDS and ETD security
screening equipment.

 
6.
Provide EDS Original Equipment Manufacturer Technical Support Advisory Services
to the PANYNJ and/or designee regarding integration of the EDS units into the
BHS.

 
7.
Provide the EDS System Specific Test Plan (SSTP) to the PANYNJ and/or its
designee following an EDS machine commissioning, coordination and test planning
meeting.

 
8.
Establish and conduct the integrated Site Acceptance Testing (ISAT) for EDS
machine screening capabilities for each Terminal Project.

 
9.
Observe and approve ISAT results before the EDS equipment is certified ready for
operational use.

 
10.
The TSA will provide maintenance, repair, and refurbishment of all TSA EDS and
ETD equipment throughout its life cycle at no cost to the Port Authority and/or
its designee.


 
5

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

B. PANYNJ Project Responsibilities


All work performed by the PANYNJ or its designee pursuant to this Agreement
shall be accomplished in accordance with the design(s) approved by TSA and in
accordance with PANYNJ's Airport Building Standards and Criteria.


 
1.
PANYNJ shall start with a phasing process on Projects listed in Article III -
Purpose, Project and Scope based on priorities or future strategic planning.
This strategic planning should be presented to TSA Office of Security Technology
for approval and concurrence to assure that the Projects can be completed in
accordance with the constraints of cost, time, and scope.

 
2.
Costs for each Terminal Project are to be recorded and reported on a
Terminal-by-Terminal basis.

 
3.
Except for the responsibilities of the TSA, as outlined above, the construction
and installation of the individual Terminal project will be managed and overseen
by the PANYNJ and/or its designee. The PANYNJ, acting through such contractors
as it may choose, will provide the associated construction and baggage handling
conveyor contractors to undertake the Project. The PANYNJ will provide oversight
of such contractors to ensure Projects are completed within the prescribed costs
and schedule.

 
4.
Obtain or cause its contractors, consultants and agents to obtain all necessary
licenses, insurance, permits and approvals.

 
5.
Ensure the Project site will be ready to accommodate the installation of the EDS
units when delivered. Project site preparation includes, but is not limited to,
BHS modifications, electrical site preparation, including infrastructure to
protect electrical or fiber optic cables, environmental controls, and any other
Airport Terminal infrastructure work required to support the operational
environment of the EDS and ETD units.

 
6.
Facilitate the installation of the EDS units by providing a clear path during
rigging and EDS installation, and provide sufficient space to allow for initial
deployment activities such as uncrating the EDS equipment and devices.

 
7.
Adhere to OSHA standards required for occupied spaces as well as the applicable
EDS installation guide specifications for EDS operational environment
requirements.

 
8.
Once installed, provide reasonable measures to protect the EDS and ETD equipment
from harm in the screening area.

 
9.
The PANYNJ shall require that full ingress and egress be provided to the TSA and
its contractors for the installation, operation, testing, maintenance, and
repair of the EDS and ETD equipment at all times.

 
10.
Perform and bear all cost of the operation, maintenance and repairs for the
Airport Terminal installed property such as the baggage handling conveyor
system, heating, air conditioning, and electrical infrastructure in support of
this Project. Except for the TSA securing screening EDS and ETD equipment owned
by the TSA, the PANYNJ its lessees or assigns as applicable, shall own and have
title to all personal property, improvements to real properly, or other assets
which are acquired under this Agreement. It will be the responsibility of the
PANYNJ, or its contractor or lessee to operate, maintain, and if it becomes
necessary, repair or replace such property to support the efficient use of the
TSA Security Screening Equipment for its useful life.


 
6

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

 
11.
Title to non-TSA Security Screening Equipment such as ancillary equipment or
infrastructure appurtenances purchased or reimbursed using Federal funds, or
installed by the TSA, or its agents or contractors at the TSA's expense, or by
the PANYNJ or its agents or contractors, or its lessees, agents or contractors,
vests in the PANYNJ.

 
12.
Submit monthly progress status reports to the TSA Project Manager and TSA
Contracting Officer identified in Article VIII - Authorized Representatives. The
monthly report should provide an executive summary of work performed to dale,
identify the events to occur within the next 90 days, identify the PANYNJ and/or
designee(s) and its key contractor points of contact and use an earned value
management approach to identify the cost and schedule variance incurred against
work performance completed to date. Bach Terminal Project is to be addressed
separately in the monthly report.



C. Deliverables. The deliverables required to be submitted by the PANYNJ and/or
its designee with respect to each Terminal are described in Appendix B-1;
specific testing related deliverables are outlined in Appendix B.


ARTICLE VI - EFFECTIVE DATE AND TERM


The effective date of this Agreement is the date on which the authorized PANYNJ
official signs it and the TSA's authorized official signs it, whichever date is
later. The overall Airport Project completion is currently estimated to be on or
about September 20, 2013 unless earlier terminated by the parties as provided
herein or extended by mutual agreement pursuant to Article XIII. The period of
performance for this effort is established in order to allow the PANYNJ time to
submit a final invoice, close out each Terminal Project, and address any other
issues,


Within thirty business (30) days of the PANYNJ and TSA Project Manager
concurrence to begin a Terminal Project, the PANYNJ and/or its designee(s) will
establish and provide Project Milestones for each Terminal to the TSA Project
Manager and TSA Contracting Officer identified in Article VIII that allow
objective measurement of progress toward completion.


ARTICLE VII - ACCEPTANCE AND TESTING


TSA will deem the Project complete upon successful completion of the TSA EDS
systems test conducted by the TSA independent validation and verification (IV&V)
contractor that confirms that the baggage screening system has been installed in
accordance with the TSA Checked Baggage Inspection System Performance Criteria
and technical specifications for the EDS baggage screening equipment. Successful
completion requires the correction of defects identified, if any, during the EDS
systems lest. Ten percent (10%) of each invoice submitted for each Terminal
Project will be retained for the duration of the Project until the baggage
screening system has successfully passed the TSA EDS systems test and defects,
if any. identified during the system test have been corrected by the PANYNJ
and/or its designee. The PANYNJ is not responsible for correcting any defects
related to the EDS equipment. It shall be the TSA's responsibility to correct at
its sole cost any TSA's EDS equipment system defects, and the 10% retained
amount referred to above shall be paid to the PANYNJ if the system failure is
due to defects associated with TSA equipment or installation.

 
7

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

ARTICLE VIII. AUTHORIZED REPRESENTATIVES


The authorized representative for each party shall act on behalf of that party
for all matters related to this Agreement. Each party's authorized
representative may appoint one or more others to act as authorized
representative for any administrative purpose related to this Agreement,
provided written notice of such appointments are made to the other party to this
Agreement. The authorized representatives for the parties are as follows:


A.           TSA Points of Contact:


Terry Spradlin
TSA Project Manager
Office of Security Technology, TSA-16
Transportation Security Administration
701 South 12th Street
Arlington, VA 22202
Phone: 571-227-4108
E-Mail Address: terry.spradlin@dhs.gov


John Reed
Eastern Region Deployment Manager/Contracting Officer Technical Representative
Office of Security Technology, TSA-16
Transportation Security Administration
701 South 12th Street
Arlington, VA 22202
Phone: 571-227-1563
E-Mail Address: john.reedl@dhs.gov


Connie Thornton
Contracting Officer
Transportation Security Administration
4275 Airport Road, Suite C
Rapid City, SD 57703
Phone: 605-393-8191
E-Mail Address: connic.thornton@dhs.gov


Only the TSA Contracting Officer has the authority to bind the federal
government with respect the expenditure of funds. The TSA Contracting Officer
Technical Representative (COTR) is responsible for the technical administration
of this Agreement and technical liaison with the PANYNJ and/or its designee. The
TSA COTR is not authorized to change the scope of work, to make any commitment
or otherwise obligate the TSA, or authorize any changes that affect the
liability of the TSA.

 
8

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

The PANYNJ and or its designee must notify the TSA CO and COTR in event that any
TSA agent or employee takes any action which is interpreted by the PANYNJ or its
designee as direction which consequently increases the individual Terminal
Project cost and would cause the PANYNJ to seek reimbursement from TSA beyond
TSA's liability as stated in this Agreement.


B.
The PANYNJ's Points of Contact:



The PANYNJ's Point of Contact for all correspondence is:


Jeanne M. Olivier, A.A.E.
General Manager, Aviation Security and Technology
Aviation Department
The Port Authority of New York and New Jersey
233 Park Avenue South, 9th Floor, New York, New York 10003
Telephone: 212-435-3726
E-Mail: jolivier@panynj.gov


The PANYNJ's Point of Contact for invoices is:


To be provided by PANYNJ.


ARTICLE IX - PAYMENT


Should the TSA contributions represent more than 90 percent of the total final
Allowable costs; the PANYNJ will refund the TSA for the difference to achieve a
90 percent level. The parties agree that all costs in excess of TSA's funding
contribution as well as any costs that do not comply with Circular A-87 shall be
borne solely by the PANYNJ unless otherwise agreed by the TSA in a modification
in accordance with Article XI11 - Changes and/or Modifications.


Reimbursement by TSA is conditioned upon submission to TSA of an invoice
identifying the Project costs that have been incurred and paid. The TSA intends
to make payment to the PANYNJ within 45 calendar days of receipt of each
properly prepared invoice for reimbursement of incurred costs. The TSA
reimbursement process consists of two steps:


a.   Step 1 - "Summary" Invoice Submittal to the U.S. Coast Guard Finance Center
for Payment


The United States Coast Guard Center performs the payment function on behalf of
the TSA. For purposes of submission to the Coast Guard Finance Center, the
PANYNJs invoice format is acceptable for the "Summary" Invoice. Central
Contractor Registration is mandatory for invoice payment; for further
information, please refer to http://www.ccr.gov

 
9

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

At a minimum the "Summary" Invoice should contain:


 
(1)
Agreement Number HSTS04-08-H-CT1235

 
(2)
Invoice Number and Invoice Date

 
(3)
Complete Business Name and Remittance Address.

 
(4)
Point of Contact with address, telephone, fax and e-mail address contact
information

 
(5)
Tax Identification Number and DUN's Number

 
(6)
Dollar Amount of Reimbursement being requested

 
(7)
Signature of PANYNJ's authorized representative and the following certification
language: "This is to certify that the services set forth herein were performed
during the period stated and that the incurred costs billed were actually
expended for the Project. "



The "Summary" Invoice may be submitted by standard email or by electronic
transmission to the following address(s):


 
Mailing Address:
TSA Commercial Invoices

USCG Finance Center
P.O. Box 4111
Chesapeake, VA 23327-4111


Email: FIN-SMB-TSAINVOICES@uscg.mil


b.   Step 2 - "Summary" Invoice and Supporting Documentation Submittal to TSA
for Approval of Payment


The TSA Contracting Officer and the Contracting Officer's Technical
Representative arc required to review and approve all invoices prior to payment.
To aid in this review, the PANYNJ and/or its designee shall provide a copy of
the "Summary" Invoice along with all receipts, contractor pay requests and other
supporting information which specify the vendor, services provided, and products
delivered as well as the appropriate identifications that the Airport has paid
these obligations. The PANYNJ and/or its designee are encouraged to provide this
supporting information simultaneously with Step 1 in order to expedite the
payment process.


The Support Documentation should contain the following items:
 
●
Summary Invoice from Step 1

 
●
An executive summary Project overview with the first invoice

 
●
Spreadsheet listing the invoices being submitted, with totals

 
●
Individual, signed and approved contractor invoices, with scope of values or
statement of work (copies of contracts and change orders provide support for the
work being actual, allowable, allocable and reasonable.)

 
●
Copies of subcontractors' invoice if listed on a prime contractor's invoice as a
single amount (copies of timesheets and detailed backup not required if
descriptions are clear and specific).


 
10

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

 
●
Proof of payment by the PANYNJ and/or its designee for each invoice in the form
of copies of checks/warrants, bank wire transfers, or accounting system
transactions.



The "Summary" Invoice and supporting documentation may be submitted by mail via
CD or paper documents or electronic transmission to the following address; the
final closeout invoice should include proof that all required deliverables have
been provided:


John Gebhart
Jacobs Carter & Burgess, Inc
2231 Crystal Drive, Suite 300
Arlington, VA 22202
Phone: 571-721-1269
Email: john.gebhart@jacobs.com


Upon completion of the review of the supporting documentation for the "Summary"
Invoice, the TSA Contracting Officer and Contracting Officer Technical
Representative will advise the Coast Guard Finance Center regarding payment of
the "Summary" Invoice. TSA has the right to recoup any payments made to the
PANYNJ if the TSA determines that the invoices exceed the actual costs incurred.


ARTICLE X - AUDITS


A. The federal government, including the Comptroller General of the United
States, has the right to examine or audit financial records relevant to this
Memorandum of Agreement for a period not to exceed three (3) years after
expiration of the terms of this Agreement. The PANYNJ and/or its designee, their
contractors must maintain an established accounting system that complies with
accounting principles generally accepted in the United States. Records related
to disputes arising out of this Agreement shall be maintained and made available
until such disputes have been resolved to the satisfaction of the TSA.


B. As used in this provision, "records" includes books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
whether such items are in written form, in the form of computer data, or in any
other form.


C. The PANYNJ and/or its designee shall maintain all records and other evidence
sufficient to reflect costs claimed to have been incurred or anticipated to be
incurred directly or indirectly in performance of this Agreement. The TSA
Contracting Officer or the authorized representative of the TSA Contracting
Officer shall have the right to examine and audit those records at any time, or
from time to time. The right of examination shall include inspection at all
reasonable times at the offices of the PANYNJ and/or its designee or at the
offices of the respective contractor(s) responsible for the Project.


D. The PANYNJ and/or its designees will be required to submit cost or pricing
data and supporting information in connection with any invoice relating to this
Agreement if requested by the TSA Contracting Officer.

 
11

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

E. This Article X shall not be construed to require the PANYNJ and/or its
designee, their contractors or subcontractors to create or maintain any record
that they do not maintain in the ordinary course of business pursuant to a
provision of law, provided that those entities maintain records that conform to
generally accepted accounting practices.


ARTICLE XI - REQUIRED FEDERAL PROCUREMENT PROVISIONS


Required Federal Procurement Provisions are provided in Appendix C.


ARTICLE XII - CHANGES AND/OR MODIFICATIONS


Changes and/or modifications to this Agreement shall be in writing and signed by
the TSA Contracting Officer and the authorizing official of the PANYNJ. The
modification shall state the exact nature of the change and/or modification. No
oral statement by any person shall be interpreted as modifying or otherwise
affecting the terms of this Agreement. The properly signed modification shall be
attached to this Agreement and thereby become a part of this Agreement.


ARTICLE XIII - LIMITATION OF LIABILITY


Each party to this Agreement shall bear total responsibility for its own
negligent acts, errors or omissions that arise out of this Agreement. In no
event shall either Parly be liable for any indirect, special, punitive,
incidental or consequential damages arising out of or under this Agreement,
whether under contract warranty, or tort, including loss of revenue or profits,
regardless of the ability to anticipate such damages. The PANYNJ does not waive
its right to pursue claims against the United States or any of its agencies
under the Federal Torts Claims Act.


ARTICLE XIV - DISPUTES


When possible, disputes will be resolved by informal discussion between the
appropriate PANYNJ representative and the TSA Contracting Officer. If a dispute
cannot be resolved through negotiations, the dispute shall be submitted to the
Office of Dispute Resolution for Acquisition ("ODRA") (see
http://www.faa.gov/agc/odra/default.htm). ODRA acts on behalf of TSA, pursuant
to a Memorandum of Agreement dated September 23, 2002, to manage TSA's dispute
resolution process and to recommend decisions on matters concerning contract
disputes. Judicial review, where available, will be in accordance with 49 U.S.C.
46110, and shall apply only to final agency decisions.

 
12

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

ARTICLE XV - TERMINATION


In addition to any other termination rights provided by this Agreement, either
party may terminate this Agreement at any time with cause, and without incurring
any liability or obligation to the terminated party (other than performance of
obligations accrued on or prior to termination date) by giving the other party
at lease ninety days written notice of termination. Upon receipt of notice of
termination, the receiving party shall take immediate steps to stop the accrual
of any additional obligations, which might require payment.


In the event of termination or expiration of this Agreement, any TSA funds that
have not been spent or incurred for allowable expenses prior to the date of
termination and are not reasonably necessary to cover termination expenses shall
be returned and/or de-obligated from this Agreement.


ARTICLE XVI - CONSTRUCTION OF THE AGREEMENT


A.            Nothing in this Agreement shall be construed as incorporating by
reference or implication any provision of Federal acquisition law or regulation.
It is not intended to be, nor shall it be construed as creation of a
partnership, corporation, or other business entity between the parties.


B.            Each party acknowledges that all parties hereto participated
equally in the negotiation and drafting of this Agreement and any amendments
thereto, and that, accordingly, this Agreement shall not be construed more
stringently against one party than against the other.


C.            This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written.


D.            In the event that any Article and/or parts of this Agreement are
determined to be void, such Article or portions thereof shall lapse. No such
lapse will affect the rights, responsibilities, and obligations of the parties
under this Agreement, except as provided herein. If either party determines that
such lapse has or may have a material effect on the performance of the
Agreement, such party shall promptly notify the other party, and shall negotiate
in good faith a mutually acceptable amendment to the Agreement if appropriate to
address the effect of the lapse.


ARTICLE XVII - MEDIA AND PROTECTION OF SENSITIVE SECURITY INFORMATION


A. SENSITIVE SECURITY INFORMATION


No Sensitive Security Information (SSI), as such term is defined in 49 CFR Part
1520, shall be disclosed except in accordance with the provisions of 49 CFR
1520.

 
13

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

B. MEDIA


Unless otherwise required by law, PANYNJ and/or its designee shall not make
publicity or public affairs activities related to the subject matter of this
Agreement unless written approval has been received from the TSA Office of
Security Technology or the TSA Office of Strategic Communication and Public
Affairs.


ARTICLE XVIII - SURVIVAL OF PROVISIONS


The following provisions of this Agreement shall survive the termination of this
Agreement: Article V- Project Responsibilities, paragraph A. 10, and paragraph
B. 10; Article X - Audits; Article XIII - Limitations on Liability; Article XIV
- Disputes, and Article XVIII - Survival of Provisions.

 
14

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

Signatures

The Parties have executed this Agreement in multiple copies, each of which is an
original.
 
WITNESS:
 
 
THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY
     
/s/ Ernesto L. Butcher
Date:  
9/10/2008
By: Ernesto L. Butcher, Deputy Executive Director, Operations
           
UNITED STATES
Department of Homeland Security
Transportation Security Administration
     
/s/ Connie Thornton
Date:  
9/5/2008
By: Connie Thornton, Contracting Officer



 
15

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
MEMORANDUM OF AGREEMENT


TABLE OF APPENDICES


APPENDIX A -
TRANSPORTATION SECURITY ADMINISTRATION LETTER OF INTENT



APPENDIX B -
MEMORANDUM OF AGREEMENT DELIVERABLES



APPENDIX C-
REQUIRED FEDERAL PROCUREMENT PROVISIONS



APPENDIX D -
TECHNICAL SPECIFICATION REGARDING AIRPORT TERMINAL BAGGAGE SCREENING RENOVATIONS


 
1

--------------------------------------------------------------------------------

 
 
HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
Appendix A
 

   
Office of the Assistant Secretary
         
U.S. Department of Homeland Secretary
   
601 South 12th Street
   
Arlington, VA 22202-4220
        [homeland6.jpg]
Transportation
Security
Administration



LETTER OF INTENT
THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY


This Letter of Intent (LOl) sets forth the intention of the Transportation
Security Administration (TSA), effective this date, in accordance with the
provisions of Section 4-1923 of title 49. United States Code, as amended;
Division E. Department of Homeland Security Appropriations Act, 2008; Public Low
110-161. the Consolidated Appropriations Act. 2008; and Memoranda of Agreement
(MOAs) to which this LOI is appended, to obligate from budget authority to
reimburse The Port Authority of New York and New Jersey (PANYNJ) for the United
States' share of allowable costs at the John F. Kennedy International Airport
(JFK). LaGuardia Airport (LGA), and Newark Liberty International Airport (EWR),
collectively the PANYNJ Airports, for the airport security improvement project
(Project) as summarized below;


The MOAs will establish the efforts for providing the necessary design,
construction management, and construction of the PANYNJ Airports—JFK. LGA. and
EWR—to develop in-line baggage system solutions that will enable TSA to install
and operate explosives detection systems associated with in-line baggage
screening systems at those airports.


The maximum United States obligation pursuant to this LOl for the Project
summarized above shall be in an amount not-to-exceed 90 percent of the total
Project costs of $444,444,444.00 to a total Federal share of up to
$400,000,000.00. After funds have been appropriated and obligated. TSA shall
issue funds to reimburse the PANYNJ from current and Fiscal Year 2009 budget
authority, according to the following schedule:


Fiscal Year (FY)
Federal Funds
   
FY 2008
$200 million (current budget authority)
FY 2009
$200 million (future budget authority)
Total:
$400 million



If the Congressional appropriation and allocation is less than $200,000,000 in
FY 2009 for TSA baggage screening projects for the PANYNJ Airports, then the FY
2009 funding increment for the Project may be reduced accordingly.


The announcement of this intention shall not be deemed an obligation of the
United States Government under Section 1501 of title 31. United States Code, and
the LOl is not deemed to be an administrative commitment of financing. An
obligation or administrative commitment may be made only as amounts are provided
in authorization and appropriation laws.

 
 

--------------------------------------------------------------------------------

 
 
HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
Appendix A
 
TSA may, from time to time, following consultation with the PANYNJ. amend this
LOI and the MOAs to adjust the payment schedule, and such adjustments may be
made by TSA when occasioned by changes in the actual allowable costs of the
Project, in the actual time required to complete the Project, in actual or
estimated future obligating authority, or otherwise, when determined at the
discretion of the Department of Homeland Security Assistant Secretary of the TSA
to be in the best interests of the United States.


TSA will give full consideration to the aggregate amount of future obligations
and the payments scheduled under all outstanding LOIs in formulating its annual
budget requests. A statutory restriction on total obligating authority in a
future fiscal year, however, may necessitate a reduction in funds to be
reimbursed for that year.


The LOI is conditioned upon the PANYNJ's compliance with the MOAs to which this
LOI is appended and of which it is made a part. Failure to comply with such
requirements may lead to revocation of this LOI and termination of the MOAs in
accordance with the terms of the MOAs.


United States of America
Department of Homeland Security
Transportation Security Administration


/s/ Kip Hawley
 
Kip Hawley
 
Assistant Secretary
     
8/20/08
 
Date
 


 
2

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

MEMORANDUM OF AGREEMENT


APPENDIX B


DELIVERABLES


Item
 
Submitted To:
 
Frequency or Due Date
 
Special Notes:
             
Design:
30%, 70%, 100% and associated cost estimate
 
TSA Project Manager
 
Per the approved schedule.
 
Port Authority shall attain written approval from TSA before moving forward on
design effort stages.
Master Schedule and detailed Estimate of Costs to include Project Milestones
(Design, Construction and Baggage Handling System)
 
TSA Project Manager
TSA Contracting Officer ("CO")
TSA Contracted Site Lead
 
Submitted within 120 business days of MOA signing to be updated and submitted
with monthly report as Project is underway.
 
All schedules and cost estimates to be approved must have written concurrence
TSA Project Manager
Schedule of Values for Design, Construction, Baggage Handling Contracts
 
TSA Project Manager
TSA CO
TSA Contracted Site Lead
 
PANYNJ/Designee to provide upon issuing Notice to Proceed to Contractor
 
All schedules and cost estimates to be approved must have written approval from
TSA
Design, Construction and BHS Contracts > $500,000 including any subsequent
change orders.
 
TSA CO
 
Upon Award by PANYNJ/Designee. Change Orders are to also be provided to TSA CO
when issued.
 
Provide copy of contract to TSA Contracting Officer (CO)
Monthly Project Report: (Current and forecasted for the next period's tasks.)
 
TSA Project Manager
TSA CO
TSA Contracted Site Lead
 
Monthly. Electronic submission is requested if feasible.
   
•
Tasks completed
           
•
Schedule
           
•
Budget and actual costs spent to date
           
•
Cost Variance
           
•
Schedule Variance
           
•
Variance analysis data in excess of 10%
           
•
Identify Tasks for next 90 days
           
Close Out Process requires the correction of testing deficiencies (if any)
 
Close Out Report submitted to TSA Project Manager and TSA Contracted Site Lead
 
Initiated after TSA completion of Integrated Site Acceptance testing and
deficiencies (if any) have been corrected.
   
As Built Drawings and final configuration in electronic format, .dwg (AutoCAD)
or comparable format PDF
 
TSA Project Manager
 
No later than 30 days after commissioning of system(s)
   
Overview of drawings of the EDS Matrix/Node, BHS systems Resolution Room, OSR
Room as applicable, dwg (AutoCAD) or comparable PDF format
 
TSA Project Manager
 
30 days after commissioning of system(s)
   
Final Invoice
 
TSAT Project Manager
TSA CO
 
Upon correction of testing deficiencies, submission of 'as-built' drawings and
closeout of PANYNJ/Designee related contracts
 
Typically occurs three to four months after ISAT.


 
 

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
Appendix C
 
MEMORANDUM OF AGREEMENT


APPENDIX C


REQUIRED FEDERAL PROCUREMENT PROVISIONS


Construction Contracts


Provisions for all Construction Contracts


•           Buy American Preference - Title 49 U.S.C., Chapter 501 - Under
Revision


•           Civil Rights Act of 1964. Title VI (MS Word) - Contractor
Contractual Requirements - 49 CFR Part 21


•           Airport and Airway Improvement Act of 1982. Section 520 (MS Word) -
Title 49 U.S.C. 47123


•           Lobbying and Influencing Federal Employees (MS Word) - 49 CFR Part
20


•           Access to Records and Reports (MS Word) - 49 CFR Part 18.36


•           Disadvantaged Business Enterprise (MS Word) - 49 CFR Part 26


•           Energy Conservation (MS Word) - 49 CFR Part 18.36


•           Breach of Contract Terms (MS Word) - 49 CFR Part 18.36


•           Rights to Inventions (MS Word) - 49 CFR Part 18.36


•           Trade Restriction Clause (MS Word) - 49 CFR Part 30


•           Veteran's Preference (MS Word) - Title 49 U.S.C 47112


Additional Provisions for Construction Contracts Exceeding $2,000


•           Davis Bacon Labor Provisions (MS Word) - 29 CFR Part 5


Additional Provisions for Construction Contracts Exceeding $10,000


•           Equal Opportunity Clause (MS Word) - 41 CFR Part 60-1.4


•           Certification of Non-Segregated Facilities (MS Word) - 41 CFR Part
60-1.8


•           Notice of Requirement for Affirmative Action (MS Word) - 41 CFR Part
60-4.2


•           Equal Employment Opportunity Specification (MS Word) - 41 CFR Part
60-4.3


•           Termination of Contract (MS Word) - 49 CFR Part 18.36

 
1

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
Appendix C

Additional Provisions for Construction Contracts Exceeding $25,000


•           Certification Regarding Debarment. Suspension. Ineligibility and
Voluntary Exclusion (MS Word) -49 CFR Part 29


Additional Provisions for Construction Contracts Exceeding $100,000


•           Contract Workhours and Safety Standards Act Requirements (MS Word) -
29 CFR Part 5


•           Clean Air and Water Pollution Control (MS Word) -49 CFR Part
18.36(i)(12)


•           Back to top


Equipment Contracts


Provisions for all Equipment Contracts


•           Buy American Preference - Title 49 U.S.C., Chapter 501


•           Civil Rights Act of 1964. Title VI (MS Word) - Contractor
Contractual Requirements - 49 CFR Part 21


•           Airport and Airway Improvement Act of 1982. Section 520 (MS Word) -
Title 49 U.S.C. 47123


•           Disadvantaged Business Enterprise (MS Word) - 49 CFR Part 26


•           Lobbying and Influencing Federal Employees (MS Word) - 49 CFR Part
20


•           Access to Records and Reports (MS Word) - 49 CFR Part 18.36


•           Energy Conservation (MS Word) - 49 CFR Part 18.36


•           Breach of Contract Terms (MS Word) - 49 CFR Part 18.36


•           Rights to Inventions (MS Word) - 49 CFR Part 18.36


•           Trade Restriction Clause (MS Word) - 49 CFR Part 30


Additional Provisions for Equipment Contracts Exceeding $10,000


•           Termination of Contract (MS Word) - 49 CFR Part 18.36


Additional Provisions for Equipment Contracts Exceeding $25,000


•           Certification Regarding Debarment, Suspension, Ineligibility and
Voluntary Exclusion (MS Word) -49 CFR Part 29


Additional Provisions for Equipment Contracts Exceeding $100,000


•           Clean Air and Water Pollution Control (MS Word) - 49 CFR Part
18.36(i)(12)


•           Back to top

 
2

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
Appendix C

Professional Services (A/E) Contracts


Provisions for all A/E Contracts


•           Civil Rights Act of 1964, Title VI (MS Word) - Contractor
Contractual Requirements - 49 CFR Part 21


•           Airport and Airway Improvement Act of 1982, Section 520 (MS Word) -
Title 49 U.S.C. 47123


•           Disadvantaged Business Enterprise (MS Word) - 49 CFR Part 26


•           Lobbying and Influencing Federal Employees (MS Word) - 49 CFR Part
20


•           Access to Records and Reports (MS Word) - 49 CFR Part 18.36


•           Breach of Contract Terms (MS Word) - 49 CFR Part 18.36


•           Rights to Inventions (MS Word) - 49 CFR Part 18.36


•           Trade Restriction Clause (MS Word) - 49 CFR Part 30


Additional Provisions for A/E Contracts Exceeding $10,000


•           Termination of Contract (MS Word) - 49 CFR Part 18.36


Additional Provisions for A/E Contracts Exceeding $25,000


•           Certification Regarding Debarment, Suspension, Ineligibility and
Voluntary Exclusion (MS Word) -49 CFR Part 29


Additional Provisions for Equipment Contracts Exceeding $100,000
Clean Air and Water Pollution Control (MS Word) - 49 CFR Part 18.36(i)(12

 
3

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
Appendix D

MEMORANDUM OF AGREEMENT


APPENDIX D


Newark Liberty International Airport (EWR)
Airport Terminal Baggage Screening Renovations
Technical Specification


A. TSA responsibilities with regard to the individual Terminal Projects are
listed below in sections 1.1 to 1.7. Many responsibilities are delegated to TSA
contractors such as the EDS Original Equipment Manufacturer (OEM), TSA Site Lead
Contractor, and TSA Independent Validation and Verification (IV&V) Test
Contractor but ultimate responsibility resides with TSA.


1.1              EDS PLACEMENT


TSA will install the EDS units, ETD screening equipment and ancillary equipment
at the designated Airport Terminal at a mutually agreed upon date. TSA through
the EDS OEM or other TSA contractors shall be responsible for coordinating and
integrating activities regarding placement of EDS equipment with appropriate TSA
Staff and the Airport Baggage Handling System (BHS) team personnel.


1.2              INSTALLATION SUPPORT


1.2.1           Project Management


The EDS OEM shall be responsible for providing technical support throughout the
entire period of performance during the Terminal EDS installation Project. The
OEM shall be responsible for all labor, materials, equipment, and support
services required for planning, managing, and supervising all items related to
the installation of the EDS units and associated ancillary equipment.


1.2.2          Technical Support


TSA will provide technical support to the Project through existing contracts
with the EDS OEM, TSA Site Lead, and TSA Test Lead.


 
■
The identified TSA Site Lead should be included in all relevant planning/project
meetings relevant to TSA contributions to each Terminal Project. Project
schedules and updates should be provided to the TSA Site Lead to ensure TSA has
timely and sufficient notice of deliverable dates.



 
■
The EDS OEM shall provide technical consultations to the TSA Project Team and
Terminal Project Manager Team regarding Project efforts that may include, but
are not limited to: teleconferences; reviews of drawings and specifications; and
exchanges of technical documentation such as specifications, manuals, and
guides.



 
■
TSA Testing Contractor shall support testing of the EDS units and their
integration with the BHS and will develop relevant test plans and reports that
will be shared with the Project Manager.



 
■
Support for the development and execution of the MOA in place between TSA and
the PANYNJ will be provided by TSA Office of Acquisition.



 
■
Oversight and coordination of technical aspects of the Project will be provided
by the TSA Office of Security Technology, Deployment Team.



 
■
Local TSA personnel shall support coordination of issues between TSA
Headquarters and the Project Manager as directed by the applicable Federal
Security Director (FSD).


 
1

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
Appendix D
 
Title
 
Name
 
Role
 
Contact Information
TSA PANYNJ Project Manager
 
Terry Spradlin
 
TSA Project Manager
 
Terry.Spradlin@dhs.gov 571-227-4108
TSA Eastern Region Deployment Lead
 
John Reed
 
Contracting Officer Technical Representative
 
John.Reed1@dhs.gov 571-227-1563
TSA Testing Coordinator
 
Amy Becke
 
TSA Test Coordinator
 
Amy.Becke@dhs.gov 571-227-1261
TSA Acquisition
 
Connie Thornton
 
Contracting Officer
 
Connie.Thornton@dhs.gov 605-393-8191
TSA EWR FSD Point of Contact
 
Ray Whalen
 
Local EWR TSA Coordinator
 
Raymond.Whalen@dhs.gov 973-368-9044
PANYNJ Overall Project Point of Contact
 
Jeanne Olivier
 
General Manager, Aviation Security & Technology
 
jolivier@panynj.gov 212-435-3726



1.2.3          Commissioning Services


TSA, through the EDS OEM and other TSA contractors, shall be responsible for all
labor, materials, equipment, and support services needed to assemble, power up,
configure, and install the EDS machines into the required operational condition.
The EDS OEM shall provide technical support, documentation, and installation of
the EDS units and the associated local Baggage Viewing Stations (BVS) after
confirmation that all pre-installation requirements have been met. The EDS OEM
shall coordinate with the TSA Project Manager/TSA Site Lead, TSA Test Lead, and
the Terminal Project Manager's contractors to perform system testing. The EDS
OEM shall provide these services within two weeks of receipt of a written
request from the TSA.


1.3             INDEPENDENT VERIFICATION AND VALIDATION (IV&V) TESTING


Mandatory testing for this system includes Site Acceptance Testing (SAT) for the
EDS units following installation; pre-Integrated Site Acceptance Testing
following the integration of the EDS units with the BHS affirmed through a Test
Readiness Report (TRR); and Integrated Site Acceptance Testing (ISAT) prior to
TSA acceptance of the system for operational use. See table below for minimum
lead time requirements for testing activities.


Test Activity
Lead Time Needed
SSTP Input
90 days prior to projected ISAT date
SAT of EDS units
7 days prior to EDS OEM confirmation of EDS unit's readiness
SSTP Delivery
30 days prior to projected ISAT date
SSTP Review Meeting
14 days prior to projected ISAT date
TRR
3 business days (not less than) prior to projected ISAT date
ISAT
3 business days (not less than) following successful TRR



1.3.1.         Site Acceptance Testing (SAT)


The EDS OEM and TSA Test Lead shall coordinate and conduct SAT testing on the
EDS machines. The EDS OEM shall implement and coordinate testing by issuing a
Test Readiness Notification (TRN) at least 7 days prior to the scheduled IV&V
testing. Passing SAT results are required to certify equipment readiness for
operational use in screening baggage.  In the event that supplied EDS units
cannot meet SAT test requirements, TSA will ensure that any defects are
corrected or that the EDS unit is replaced.

 
2

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
Appendix D

1.3.2.         Site Specific Test Plan Development (SSTP)


TSA has arranged for its Testing Contractor to develop a Site Specific Test Plan
based on testing criteria outlined in the TSA Checked Baggage Inspection Systems
Planning Guidelines and Design Standards to be provided by TSA. The SSTP will be
based on the Terminal Project Manager responses to an SSTP questionnaire to be
completed within 90 days of Integrated Site Acceptance Testing. The SSTP shall
be delivered to the Terminal Project Manager 30 days in advance of projected
ISAT start-up. The TSA Test Lead and Site Lead shall participate in an SSTP
review meeting no less than 14 business days prior to the projected ISAT start
up to ensure that all Project Team concerns and questions about the ISAT test
plan are resolved and to coordinate logistical and technical needs.


1.3.3.         Integrated Site Acceptance Testing (ISAT)


Scheduling and Coordination: Construction schedule including the ISAT start
date(s) and duration(s) shall be shared with the TSA Site Lead at 120, 90, 60,
30, and 14 days from the anticipated ISAT start date. This schedule shall be
distributed each time changes are made to the ISAT start date and/or duration.
Changes made to the schedule within two weeks of the planned ISAT start date may
relieve the TSA of the obligation to begin testing within three business days of
the TRR. In this situation, the ISAT start date could depend on TSA's testing
workload and resource allocation.


Test Results and Reports:


Testing results will be shared in hard copy format with the Terminal Project
Manager and the PANYNJ Program Manager through the local TSA Point of Contact.
Test results will identify any security, efficiency or safety concerns. There
are three (3) possible test outcomes:
 
■
Pass - System meets TSA P&C Requirements;

 
■
Defects Found - TSA will staff the system but further work needed to correct
defects;

 
■
Failed - TSA will not staff the system; Contractor should resolve issues as
published and prepare for re-testing.



1.4              INTEGRATION SERVICES
 
1.4.1.         BHS Support


The EDS OEM shall assist the Terminal Project Manager's BHS contractor to
establish digital and serial communication for the EDS units. Once communication
between devices has been established, the EDS OEM shall provide the following
support and integration services.


 
■
Assist the BHS contractor to obtain efficient EDS operation.

 
■
Provide on-site Integration Engineer Support Services to facilitate the entire
integration effort with the BHS.

 
■
Be available to support system testing and validation conducted by in-house
staff or external contractors including Site Specific Test Plan (SSTP) for the
Integrated Site Acceptance Test (ISAT) and pre-ISAT project testing and
throughout the planning phases including the issuance of the ISAT TRN and TRR.

 
■
During initial system operations run of live checked baggage, provide technical
assistance as requested by TSA and/or the Terminal Project Manager.



1.4.2.         Software and Hardware


Following SAT and throughout the integration effort, the EDS OEM shall install
and test the required software and hardware to allow for digital and serial
communication between the EDS and the BHS PLC if required. Functionality of the
EDS BHS interface hardware and software shall be verified by the EDS OEM at the
interface box prior to working with the BHS contractor to ensure a proper
operating PLC interface and to avoid delays.

 
3

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
Appendix D

1.5             SYSTEM NETWORKING


1.5.1          Network Infrastructure


The EDS OEM shall provide required patch cables and miscellaneous hardware to
interface between network patch panel and EDS OEM supplied networking
components.


1.5.2          Network Services


The EDS OEM shall provide: training for TSA staff; coordination and support for
TSA and testing certification; and resources to conduct installation, testing,
and initial operational support for networking. No other network may interface
with the networked airport screening solution. The implemented assigned network
for operation shall be an isolated, stand-alone network.


1.6.             TRAINING


TSA will provide training for TSA screening staff on the operation of the EDS
and ETD equipment.


1.7.             MAINTENANCE


Upon successful completion of SAT testing for each unit, TSA will maintain and
repair the EDS and ETD units throughout their lifecycles.


B. PANYNJ AND DESIGNEE TERMINAL PROJECT MANAGER RESPONSIBILITIES with regard to
the Terminal Projects are listed in sections 2.1 to 2.5 below.


2.0             DESIGN


The Terminal Project Manager will undertake completing the 100% design of a
baggage screening solution for its respective Terminal(s), which meets the needs
of the Airport, Airlines and TSA FSD. The Project Manager shall submit design at
30%, 60% and 100% intervals to TSA for review. The Project Manager shall respond
to TSA design review comments promptly and in writing.


2.1              EDS PLACEMENT


The Project Manager shall ensure that the Project site will be ready to
accommodate the installation of the EDS and associated equipment.   The Project
Manager shall be responsible for providing rigging oversight activities, and
shall provide adequate protection to the EDS machines and to the airport
infrastructure during any and all ED's movements. The Project Manager shall
coordinate with the EDS OEM to integrate all activities regarding placement of
ED's equipment. The Project Manager shall provide reasonable measures to protect
the EDS and ETD equipment from damage in the screening area.


2.1.1          Site Readiness and Storage


The Project Manager shall confirm site readiness to receive ED's units to the
TSA Site Lead no later than10 business days prior to requested delivery date.
Site readiness shall address availability of permanent power; removal of
obstacles to the rigging path; and adequacy of physical environmental conditions
within the delivery area that meet EDS OEM standards for protecting the EDS
units. The Project Manager shall provide secure storage for the ED's units and
ancillary equipment if site conditions at the time of delivery do not provide
adequate protection. The Project Manager shall provide secure storage space for
hardware associated with ED's integration and multiplexing until it can be
installed by EDS OEM Integration Support Staff.

 
4

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
Appendix D

2.1.2          Rigging Services


The Project Manager Team will be responsible for providing rigging path
verification, ingress path, and/or structural analysis. If required, the Project
Manager Team will remove and replace any walls, windows, glass, doors, or other
physical barriers in support of rigging activities.


2.2              INSTALLATION SUPPORT


2.2.1          Power Requirements


The Project Manager will provide terminations to the EDS for electrical power.
The Project Manager will be responsible for providing all infrastructure power
requirements including separate metering. If applicable, the Project Manager
will design and install all power requirements to terminal locations within the
OSR room, ETD room, and at EDS locations. The Project Manager will provide
cabling from terminations to EDS equipment. The Project Manager shall attest to
the availability of power supply to adequately support the EDS and associated
equipment in accordance with OEM specifications and be liable for damage to this
equipment resulting from intentional deviations to accepted power supply
conditions.


2.2.2          Commissioning Services


The Project Manager will be responsible for obtaining all other infrastructures
as stated in the Memorandum of Agreement between the TSA and the PANYNJ and not
mentioned in Section 2.2.1 to support EDS operations and maintenance.
 
2.3              INTEGRATION SERVICES


The Project Manager shall ensure that the BHS Contractor coordinates with EDS
OEM in support of integration activities (e.g. installation and testing the
required software and hardware to allow for digital and serial communication
between the EDS and the BHS PLC) as needed. Terminations to the EDS for BHS PLC
communication shall be performed by the BHS contractor.
 
2.4             NETWORKING


2.4.1.         Network Infrastructure


The Project Manager will design and install all communication conduit, fiber,
etc. as required by the EDS OEM's design criteria for the EDS and EDS networking
system, including but not limited to connectivity of the remote OSR Room,
ETD/Resolution area, and the Baggage Control Room as required. Exact parameters
will be reviewed at Project start-up by TSA. The Project Manager will provide
cabling and network patch panels in TSA control rooms, ETD search areas, and the
TSA network room as determined by the network design conducted in conjunction
with the Project Manager. The EDS OEM shall provide required patch cables and
miscellaneous hardware to interface between network patch panel and EDS
OEM-supplied networking components. The Project Manager will provide all
electrical outlets to support installation and operation of a fully multiplexed
explosive detection system.


2.4.2.         Network Services


No other network may interface with the networked airport screening solution.
The implemented assigned network for operation shall be an isolated, stand-alone
network.


2.5.             IV&V - TESTING SUPPORT


The Project schedule shall allow for sufficient time to conduct mandatory
testing of the EDS units after installation and integration. The project
schedule shall also factor in minimum lead times for notification of readiness
for testing (7 days for SAT; 3 days for TRR; and 3 days for ISAT.) The Project
Manager shall identify operational windows in time in which testing activities
can be accomplished. Testing activities will normally be scheduled for normal
business days (Monday-Friday) and should not include holidays unless previously
agreed to.

 
5

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR
 
Appendix D

2.5.1          Site Specific Test Plan (SSTP)


The Project Manager shall ensure that information needed to develop an accurate
SSTP is provided to TSA Test Lead at the earliest opportunity, but no later than
90 days prior to requested testing date. Such documentation includes:
 
■
BHS Specifications

 
■
Controls Description and/or Description of Operation (if both exist then provide
both)

 
■
E-Stop Zone Drawings

 
■
BHS Drawings Plan and Elevation Views

 
■
Phasing Plan Narrative and Phasing Plan Drawings

 
■
Construction and Testing Schedule



All drawings shall be clearly visible and readable when plotted on Arch D Size
Stock, All documents shall be submitted electronically (e.g. text documents in
MS Word or PDF and drawings in AutoCAD [.dwg] or PDF.)


Any system constraints that will prevent compliance with TSA testing and
performance criteria should be disclosed as far in advance as possible to allow
for evaluation of applicable waivers. Any restrictions on system availability
and accessibility for testing shall be disclosed. Cutover plans including any
phasing plans that will affect the Testing Contractor's ability to test the full
system from ticket counters through the outbound/sortation system shall also be
disclosed to allow for the development of an accurate SSTP.


The Project Manager will have the opportunity to review and comment on SSTP in
advance of testing. Comments and/or questions should be directed to the TSA
Project Lead and the TSA Site Lead.


2.5.2.         Test Readiness Report (TRR)


This pre-ISAT activity is conducted by TSA Site Lead in coordination with the
Airport Project Team (typically the BHS Contractor.) The purpose of this testing
activity is to assure TSA of site readiness for ISAT and is a precursor for TSA
authorization for TSA Test Lead to deploy. The Project Manager Team will be
provided TRR data sheets by the TSA Site Lead. BHS/CBIS configuration and
operation shall be in final form intended for bag screening operations. Unless
mutually agreed to, changes/improvements to BHS/CBIS between TRR and ISAT are
not authorized. The Project Manager Team must address security and efficiency
defects found during TRR and be prepared to implement mutually agreed upon
corrective actions prior to ISAT.


Required input from the Project Team will include:


Functional Testing Documentation: Testing authentication must be clearly
reported and show every test with bag ID and declared status on printed EDS FDRs
(Field Data Reports) and resulting bag destination. Ledger forms should show
test date, type of test, identification of bag destination location, and ID
number of the bags arriving at that location. Sample ledger forms will be
provided in the SSTP.
 
■
These reports should be organized and indexed in a loose-leaf binder(s)

 
■
Each test shall conclude with an indication of successfully passing the required
criteria of BHS specification and testing criteria and if conflict or failure
exists, then so indicate with an explanation.

 
■
Presentation of completed testing and TRR required documentation to TSA Site
Lead not less than 7 business days prior to anticipated Pre-ISAT date is
required.


 
6

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

Appendix D


Sort and Rate Test Observation: Sufficient numbers of test bags (no less than
100 test bags per EDS) will be utilized to "stress" the BHS/CBIS as would occur
during peak operating times. Test bag set profile should be similar to Battelle
profile.
 
■
A real-time observation by TSA Site Lead of a global BHS/CBIS Sort and Rate Test
using clear and suspect bags is required.

 
■
All EDS equipment must be operational.

 
■
All baggage entry points must be utilized.

 
■
After a successful TRR, TSA Deployment Lead approves start of ISAT testing and
TSA Testing Contractor Team normally arrives at airport within 3 business days.



2.5.3.         Logistical Support Needs: The Project Manager shall identify any
logistical or support needs that will impact TRR and ISAT testing, to include:


 
■
any process needed to obtain sufficient baggage tags should the system use IATA
baggage tracking mechanisms;

 
■
any process needed to obtain airport badges/access for TSA Testing Contractor's
personnel;

 
■
availability of baggage handling support for testing activities; and

 
■
availability of support for delivery and secure storage of the TSA Testing
Contractor's test bags for ISAT (100 bags per EDS.)



2.5.4.         ISAT Testing: The TSA's Testing Contractor will meet with the
Project Manager Team at least 30 days prior to testing to coordinate the conduct
of ISAT testing. The TSA Test Lead and the Project Manager Team will finalize
details relating to the scheduling and duration of the testing. (Generally allow
1.5 days per EDS line and 1.5 days per each system Sort Testing and Rate
Testing.)


2.5.5.         Test Results and Reports


In the event of a Defects Found or Failed result during TRR or ISAT testing, the
Project Manager Team shall report corrective actions to be applied and the
timeline associated with said corrections. If constructed system fails testing,
TSA will work with the Project Manager Team to identify corrective solutions.
TSA is not obligated to accept or operate a baggage screening system that does
not meet the minimum test standards.


2.5.6.         Post ISAT and Run-in Activities: The TSA Site lead will conduct
30-day operational run-in observations of the system following successful ISAT
testing.


The airport/airline/authority shall provide a written response outlining
corrective actions that will be taken due to outstanding deficiencies, issues,
and action items identified in the Test Report within three (3) months.


It is essential for the continued secure and efficient operation of the CBIS
that changes to the system are evaluated, reviewed and approved before they are
implemented. Changes made to the system subsequent to ISAT should be coordinated
and approved in advance with TSA Deployment Team. Failure to do so will lead to
TSA decertification of the baggage screening system. In some cases the TSA
Testing Contractor will need to evaluate proposed changes to determine if they
constitute modifications sufficient to warrant the development of a new SSTP and
re-testing.


The following procedure is to be followed for all changes to CBIS systems other
than those required for normal routine and periodic maintenance/repairs to the
system. The airport/airline/authority responsible for the system shall assemble
a package of information for submittal to TSA Office of Security Technology
which includes the fallowing minimum information.
 
•
Written description of all physical and programming changes to the system

 
•
Reason for proposed change

 
•
Anticipated impact to system operations (i.e. increased throughput, lowered
tracking losses, elimination of bag jams)

 
•
Drawings showing affected areas


 
7

--------------------------------------------------------------------------------

HSTS04-08-H-CT1235
Memorandum of Agreement of EWR

Appendix D


 
•
Any potential security, tracking or efficiency impacts, including impact on
manpower or operations

 
•
Proposed date of changes

 
•
Willingness of the airport or airline to pay for the changes to the system



This package shall be delivered to the applicable TSA FSD who shall review the
package, adding any comments that he/she may have and forward the package to TSA
Office of Security Technology.


The TSA Office of Security Technology will review the package. Once the review
has been completed, the Office of Security Technology shall notify the
airport/airline/authority and the applicable TSA FSD of the recommendations and
testing requirements for the system changes.
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT  A-2




Description of Additional Premises

 
 

--------------------------------------------------------------------------------

 
 
Exhibit A-2
 
[exha2p1.jpg]


 
 

--------------------------------------------------------------------------------

 
 
DATA TABLE
(BEARINGS, COORDINATES, DISTANCES, RADIUS)
1
N 678,849.148 E 2,134,709.964
5
N 678,612.567 E 2,134,639.291
9
N 678,784.657 E 2,134,686.822
2
N 26° 45' 36.24" W 189.167'
6
S 27° 12' 16.43" E 100.419'
10
S 27° 57' 36.63" E 29.745'
3
N 678,680.240 E 2,134,795.137
7
N 678,701.878 E 2,134,593.382
11
N 678,810.934 E 2,134,672.873
4
N 66° 31'41.73" E 169.905'
8
S 48° 27' 43.52" W 124.833'
12
S 44° 08'45.11" W 53.254'



NOTE:
COORDINATES EXPRESSED IN FEET AND BEARING REFER TO THE GRID SYSTEM OF THE
NEWARK, NEW JERSEY TOPOGRAPHICAL BUREAU.




INITIALED:
/s/ (illegible)
 
THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY
FOR THE PORT AUTHORITY
 
NEWARK LIBERTY
/s/ (illegible)
EXHIBIT “A-2”
INTERNATIONAL AIRPORT
FOR THE LESSEE
01-27-10            (TERMINAL C)            EWR10-055

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Conceptual Drawings and General Scope of Work


Construct an in-line checked baggage screening system for Terminal C Newark
Liberty International Airport. The components of the system will be constructed
to support the findings in the report entitled "Newark Liberty International
Airport, Terminal C, Baggage Handling and EDS Analysis, July 2009" as prepared
by BNP Associates Inc. and will be consistent with the approved concept design
attached, together with this general scope of work, as Exhibit B to Lease ANA
170, Supplement 26. Lessee intends to:


 
•
Construct a new building of approximately 72,000 square feet to accommodate the
new in-line checked baggage screening system



 
•
Construct and install the new baggage screening equipment and related systems in
accordance with the TSA Planning Guidelines and Design Standards (PGDS)
including an on-screen resolution room



 
•
Construct the new baggage system that will consist of 10 integrated CTX machines
(CTX 9400 or better)



 
•
Construct the new system to be able to process a minimum of 4,000 bags per hour



 
•
Install approximately 13,500 linear feet or greater of baggage conveyors



 
•
Install catwalks and other structures to support the baggage system



 
•
Construct an Over-Size/Odd-Size baggage screening area in the present location
of CO's facility maintenance warehouse which is located at operations level of
the C2 concourse



 
•
Construct a new 5,000 square foot facility maintenance warehouse to account for
this displaced function



 
•
Demolish 26 existing CTX sub-screening systems at EWR Terminal C. The scope of
work will include demolition and removal of partition walls and baggage
conveyors work



 
•
Restore screening areas back to passenger processing and operations support
areas.



 
Page 1 of Exhibit B
 
 
 

--------------------------------------------------------------------------------

 
 
[exhbp2.jpg]
 
Page 2 of Exhibit B
 
 
 

--------------------------------------------------------------------------------

 
 
[exhbp3.jpg]
 
Page 3 of Exhibit B
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Letter of Credit Terms and Conditions


For the purposes of subparagraph (a) of Paragraph 36 of the
Supplemental  Agreement (the “Agreement”) between The Port Authority of New York
and New Jersey (the “Port Authority’) and Continental Airlines, Inc. (the
“Lessee”) to which this Exhibit C is attached, a 'Letter of Credit' shall mean
in the singular each of and 'Letter of Credits' shall mean in the plural all of
the letter of credits which may be delivered by the Lessee to the Port Authority
as security for its obligations pursuant to the provisions of subparagraph (a)
of Paragraph 36 of the Supplemental  Agreement and which meet all of the
requirements set forth:

 
1

--------------------------------------------------------------------------------

 

The Lessee shall deliver or shall cause to be delivered to the Port Authority a
clean irrevocable Letter of Credit issued by a banking institution satisfactory
to the Port Authority and having its main office within the Port of New York
District, in favor of the Port Authority in the amount of the demand by a qui
tam person pursuant to the provisions of subparagraph (a) of Paragraph 36 of the
Agreement.  The form and terms of such Letter of Credit, as well as the
institution issuing it, shall be subject to the prior and continuing approval of
the Port Authority.  If requested by the Port Authority, said Letter of Credit
shall be accompanied by an opinion of counsel for the banking institution that
the issuance of said clean irrevocable Letter of Credit is an appropriate and
valid exercise by the banking institution of the corporate power conferred upon
it by law.  Each Letter of Credit shall provide that it shall continue until the
last day of the sixth full calendar month occurring after the final
adjudication, settlement or other resolution of such demand.  Such continuance
may be by provision for automatic renewal or by delivery to the Port Authority
of a substitute letter of credit satisfactory to the Port Authority and meeting
all the requirements set forth in this Exhibit C in an amount so that at all
times until the final adjudication, settlement or other resolution of such
demand the Port Authority shall have a Letter of Credit or Letters of Credit in
the amount of such demand.  Upon notice of cancellation of a Letter of Credit
the Lessee agrees that unless, by a date twenty (20) days prior to the effective
date of cancellation, the Letter of Credit is replaced by another Letter of
Credit satisfactory to the Port Authority, the Port Authority may draw down the
full amount thereof and thereafter the Port Authority will hold the same as
security of the Lessee’s obligations under subparagraph (a) of Paragraph 36 of
the Agreement, as applicable until the final adjudication, settlement or other
resolution of such demand.  Failure to provide such Letter of Credit at any time
until the completion of the Project and successful completion of the TSA EDS
systems test conducted by the TSA,  which is valid and available to the Port
Authority, including any failure of any banking institution issuing any such
Letter of Credit previously accepted by the Port Authority to make one or more
payments as may be provided in such Letter of Credit shall be deemed to be a
breach of the Supplemental  Agreement or of the Terminal C Lease, as described
in and pursuant to subparagraph (a) of Paragraph 36 of the
Supplemental  Agreement, on the part of the Lessee.  No action by the Port
Authority pursuant to the terms of any Letter of Credit, or receipt by the Port
Authority of funds from any bank issuing any such Letter of Credit, shall be or
be deemed to be a waiver of any default by the Lessee under the terms of the
Supplemental Agreement and all remedies under the Agreement of the Port
Authority consequent upon such default shall not be affected by the existence of
a recourse to any such Letter of Credit.





           
    For the Port Authority
   
Initialled:
               
    For the Lessee
 

 
 
2

--------------------------------------------------------------------------------